                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 1 of 40
                                                     Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating         Bates Range           Document   Document Description                               Caesars Objection(s)                Markhoff Objection(s)                  Via Objection(s)
No.          Party                                    Date



1            ADI        MARKHOFF00011595 -1616      Undated    ADI Delta Short Deck - Final                         Foundation (lack of), Relevance                                                        Relevance
                                                               [MARKHOFF00011595 - 11616.]


2            ADI           AERO_02418-02430         Undated    Aerodynamics Airline Operations - Caesars                    Completeness                                                              Improper, Compound
                                                               [AERO_02418 - 02430.]


3            ADI        CAESARS00036617-36653       Undated    Embrarer Flight Hour Program (POOL)                 Completeness, Hearsay, Duplicate   Prejudice outwieghs Probative Value-            Hearsay, authenticity
                                                               Support Agreement No. DRN/GVD 073/14                                                   FRE 403, or Limited Purpose- FRE
                                                               [CAESARS00036617 - 36653.]                                                             105, Hearsay- FRE 801-802

4            ADI        CAESARS00118877-118880      Undated    Steven Markhoff Resume/CV                                    Completeness
                                                               [CAESARS00118877 - 118880.]


5            ADI        CAESARS00027720 – 27721     02/14/05   Articles of Organization - International                     Completeness
                                                               Management Solutions, LLC
                                                               [CAESARS00027720 – 27721.]

6            ADI           CAESARS00027722          02/14/05   Certificate of Organization of international                 Completeness
                                                               Management Solutions, LLC
                                                               [CAESARS00027722.]

7            ADI           CAESARS00027723          02/15/05   Letter from Office of the Secretary of State to              Completeness                                                                   Relevance
                                                               Steven Markhoff re International Management
                                                               Solutions, LLC [CAESARS00027723.]


8            ADI        CAESARS00132549-132575      08/03/13   Caesars Entertainment Corporation Ethics and
                          [Ex. 186 to Casto Depo]              Compliance Program [CAESARS00132549 -
                                                               132575; Ex. 186 to Cas to Depo.]


9            ADI           AERO_17416 -17428        10/02/13   ADI ERJ 145 Brochure [AERO_17416 -                  Completeness, Relevance, Hearsay                                                    Relevance, hearsay
                                                               17428.]


10           ADI           AERO_17406- 17415        10/02/13   ADI ERJ 145 Photos [AERO_17406- 17415.]             Completeness, Relevance, Hearsay                                                  Relevance, authenticity




                                                                                                              1
                                                        Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 2 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range           Document   Document Description                             Caesars Objection(s)                 Markhoff Objection(s)                 Via Objection(s)
No.          Party                                      Date



11           ADI            AERO_25994 – 26008        01/14/14   ADI ERJ 145 Brochure [AERO_25994 –                Completeness, Relevance, Hearsay                                            Relevance, hearsay, and authenticity
                                                                 26008.]


12           ADI          CAESARS00046403-46422       01/28/14   Steven Markhoff Employment Application
                                                                 [CAESARS00046403 - 46422.]


13           ADI         MARKHOFF00052427 -52428      03/24/14   Caesars Event Schedule for Steven Markhoff
                                                                 [MARKHOFF00052427 -52428.]


14           ADI        MARKHOFF00052568-5269 [Ex.    03/26/14   Email from Steven Markhoff to Matthew Levin
                             41 to Levin Depo]                   re acceptance of offer [MARKHOFF00052568 -
                                                                 5269; Ex. 41 to Levin Depo.]

15           ADI          CAESARS00046423-46432       03/28/14   Computer Usage Policy (replaces former
                                                                 versions of both the Computer Usage and
                                                                 Internet Access policies) [CAESARS00046423
                                                                 - 46432 ]
16           ADI         MARKHOFF00012151-12152       03/29/14   Letter from Eloise Scavella to Steven Markhoff
                                                                 re offer of employment [MARKHOFF00012151
                                                                 - 12152.]

17           ADI         MARKHOFF00052635-52636       04/10/14   Email from Steven Markhoff to Matthew Levin
                           [Ex. 43 to Levin Depo]                re Gold is charging a minimum of $1000 too
                                                                 much per flight [MARKHOFF00052635 -
                                                                 52636; Ex 43 to Levin Depo ]
18           ADI             AERO_36286-36287         05/01/14   Aerodynamics Embraer 145 Flight Crew Pay                   Completeness
                                                                 Schedule (CONFIDENTIAL)
                                                                 [AERO_3628636287.]

19           ADI          CAESARS00035080-35089       05/04/14   DRAFT Maintenance Agreement                      Foundation (lack of), Completeness, Prejudice outwieghs Probative Value-                 Relevance
                                                                 [CAESARS00035080 - 35089.]                                     Hearsay               FRE 403, or Limited Purpose- FRE
                                                                                                                                                      105, Hearsay- FRE 801-802

20           ADI             AERO_22231-22233         07/02/14   Email from Jason Secore to Scott Beale re                                                                                                  Hearsay
                                                                 Follow up - Caesars [AERO_22231 - 22233.]


21           ADI          CAESARS00022949-22971       08/12/14   Email from Emmanuel Lawrence to Stephen
                          [Ex. 11 to Lawrence Depo]              Sinnott; Andrew Kesler re Markhoff Aviation
                                                                 Docs
                                                                 [CAESARS00022949 - 22971; Ex 11 to



                                                                                                            2
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 3 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                            ADI TRIAL EXHIBIT LIST

Exhibit   Designating         Bates Range            Document   Document Description                           Caesars Objection(s)               Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



22           ADI        CAESARS00044824-44967        08/12/14   Email from Steven Markhoff to Emmanuel            Foundation (lack of), Hearsay                               Relevance, hearsay, and unduly
                        [Ex. 12 to Lawrence Depo]               Lawrence re Sample Power by the Hour                                                                                    prejudicial
                                                                Agreement & AC LOI [CAESARS00044824 -
                                                                44967; Ex 12 to Lawrence Depo ]
24           ADI        CAESARS00122459-122373       08/26/14   Email from Tom Jenkin to Blake Segal re
                          [Ex. 142 to Segal Depo]               Materials for Apollo/TPG
                                                                [CAESARS00122459 - 122373; Ex. 142 to
                                                                Segal Depo ]
25           ADI        CAESARS00122400-122401       08/27/14   Email from Tom Jenkin to Blake Segal re
                          [Ex. 143 to Segal Depo]               Materials for Apollo/TPG
                                                                [CAESARS00122400 - 122401; Ex. 143 to
                                                                Segal Depo ]
26           ADI        CAESARS00122462-122464       08/28/14   Email from Blake Segal to Tom Jenkin re 2015                Hearsay
                          [Ex. 144 to Segal Depo]               Plan Proposal [CAESARS00122462 - 122464;
                                                                Ex. 144 to Segal Depo.]

27           ADI           CAESARS00002927           08/28/14   Email from Steven Markhoff to Blake Segal re
                                                                Next Steps [CAESARS00002927.]


28           ADI         CAESARS00002963-2967        09/01/14   ESS Travel Management Bid vs. Proposal                   Completeness
                                                                Summary [CAESARS00002963 - 2967.]


29           ADI        CAESARS00127286-122612       09/14/14   Email from Tom Jenkin to LG5 re Apollo/TPG
                                                                Presentation [CAESARS00127286 - 122612.]


30           ADI        CAESARS00132618-132620       09/17/14   Email from Tom Jenkin to Steven Markhoff,
                          [Ex. 45 to Segal Depo]                Blake Segal re Air program
                                                                [CAESARS00132618 - 132620; Ex. 145 to
                                                                Segal Depo ]
31           ADI            CAESARS00132659          09/30/14   Email from Blake Segal to Steven Markhoff re
                          [Ex. 146 to Segal Depo]               air program summary [CAESARS00132659;
                                                                Ex. 146 to Segal Depo.]

32           ADI        CAESARS00124642-124643       09/30/14   Email from Jeff Solomon to Blake Segal re         Foundation (lack of), Hearsay
                         [Ex. 94 to Markhoff Depo]              glenn [CAESARS00124642 - 124643; Ex. 94
                                                                to Markhoff Depo.]

33           ADI         CAESARS00003057-3058        10/01/14   Email from Matthew Levin to Steven Markhoff
                          [Ex. 44 to Levin Depo]                attaching Sun Country plus ADI vs. Baseline
                                                                document [CAESARS00003057 - 3058; Ex. 44
                                                                to Levin Depo ]



                                                                                                          3
                                                        Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 4 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range            Document   Document Description                             Caesars Objection(s)               Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



34           ADI        CAESARS00036563-36564         10/01/14   Email from Matthew Levin to Steven Markhoff
                                                                 re Sun Country plus ADI vs. Baseline.xlsx
                                                                 [CAESARS00036563 - 36564.]

35           ADI           AERO_30494-30501           10/01/14   Email from Matthew Moreau to Scott Beale;          Relevance, Hearsay, Foundation                               Relevance, hearsay, and unjuly
                                                                 Larry Hecht; Robert Anderson; Peter Lorenzol                  (lack of)                                                  prejudicial
                                                                 re Final Draft Agreement - Embraer Pool Parts
                                                                 [AERO 30494 - 30501 ]
36           ADI               AERO_02770             10/01/14   Email from Steven Markhoff to Scott Beale re                                        Duplicate- FRE 403
                                                                 Call (re potential business opportunity)
                                                                 [AERO_02770.]




38           ADI            CAESARS00000005           10/02/14   Email from Scott Beale to Steven Markhoff re
                         [Ex. 100 to Markhoff Depo]              NDA [CAESARS00000005; Ex. 100 to
                                                                 Markhoff Depo.]

39           ADI           AERO_13541-13543           10/02/14   Mutual Non-Disclosure Agreement                       Completeness, Duplicate
                                                                 [AERO_13541 - 13543.]



41           ADI        CAESARS000356568-36571        10/03/14   Email from Scott Beale to Steven Markhoff re                                        Duplicate- FRE 403
                         [Ex. 99 to Markhoff Depo]               NDA [CAESARS000356568 - 36571; Ex. 99 to
                                                                 Markhoff Depo.]

42           ADI            AERO_13539-13543          10/03/14   Email from Steven Markhoff to Scott Beale re
                           [Ex. 47 to Levin Depo]                NDA [AERO_13539 - 13543; Ex. 47 to Levin
                                                                 Depo.]

43           ADI           CAESARS00118881            10/06/14   Email from Steven Markhoff to Frank Jay re                 Completeness
                         [Ex. 96 to Markhoff Depo]               Markhoff Resume 10-3-14
                                                                 [CAESARS00118881; Ex. 96 to Markhoff
                                                                 Depo.]

44           ADI        MARKHOFF00047146-47147        10/07/14   Email from Steven Markhoff to Cap Seth                                              Hearsay- FRE 801-802
                         [Ex. 95 to Markhoff Depo]               Cooperman [MARKHOFF00047146 - 47147;
                                                                 Ex. 95 to Markhoff Depo.]




                                                                                                              4
                                                         Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 5 of 40
                                                        Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range            Document   Document Description                           Caesars Objection(s)              Markhoff Objection(s)                  Via Objection(s)
No.          Party                                       Date



45           ADI             CAESARS00000026           10/08/14   Email from Steven Markhoff to Scott Beale re
                          [Ex. 101 to Markhoff Depo]              Jim Carroll Contact Information
                                                                  [CAESARS00000026; Ex. 101 to Markhoff
                                                                  Depo ]
46           ADI          CAESARS00002128-2148         10/09/14   Email from Matthew Levin to Steven Markhoff              Completeness
                           [Ex. 45 to Levin Depo]                 attaching ADI Cost Template
                                                                  [CAESARS00002128 - 2148; Ex. 45 to Levin
                                                                  Depo ]
47           ADI            CAESARS00000592            10/09/14   Email from Steven Markhoff to Matthew Levin
                          [Ex. 102 to Markhoff Depo               re Caesars
                                                                  [CAESARS00000592; Ex. 102 to Markhoff
                                                                  Depo ]
48           ADI            AERO_26046-26048           10/09/14   Email from Steven Markhoff to Scott Beale;
                                                                  James Caroll re Thank you! Follow up
                                                                  [AERO_26046 - 26048.]

49           ADI            AERO_17694-17697           10/10/14   Email from Scott Beale to Steven Markhoff re             Completeness                                                             Relevance, hearsay
                                                                  Lauglin (KIFP) Airport/Runway Data
                                                                  [AERO_17694 - 17697.]

50           ADI        AERO_18267-18295 [Ex. 105 to   10/10/14   Email from Scott Beale to Steven Markhoff re                Hearsay
                              Markhoff Depo                       Operational Reports [AERO_18267 - 18295;
                                                                  Ex. 105 to Markhoff Depo.]

52           ADI        CAESARS00036576-36700 [Ex.     10/10/14   Email from Scott Beale to Steven Markhoff re                Hearsay
                           104 to Markhoff Depo]                  Thank you! Follow up [CAESARS00036576 -
                                                                  36700; Ex. 104 to Markhoff Depo.]

53           ADI             CAESARS00118300           10/12/14   Email from Steven Markhoff to Seth                   Relevance, Improper         Prejudice outwieghs Probative Value-                   Hearsay
                           [Ex. 98 to Markhoff Depo               Cooperman re Ciao [CAESARS00118300; Ex.           Characterization of Document   FRE 403, or Limited Purpose- FRE
                                                                  98 to Markhoff Depo.]                                                            105, Hearsay- FRE 801-802

54           ADI          CAESARS00003083-3095         10/13/14   Email from Shastri to Emmanuel Lawrence re                                                                                              Hearsay
                                                                  Please see drafts: ESS Travel Charter
                                                                  Service Sourcing Plan (Draft)
                                                                  [CAESARS00003083 - 3095 ]
55           ADI          CAESARS00003109-3126         10/14/14   Email from Emmanuel Lawrence to Rupa                                                                                                    Hearsay
                                                                  Shastri re Please see drafts: ESS Travel
                                                                  Charter Service Sourcing Plan (Draft)
                                                                  [CAESARS00003109 - 3126 ]
56           ADI            AERO_04037-04042           10/14/14   Email from Scott Beale to Steven Markhoff re              Unintelligible                                                       Hearsay, unduly prejudicial
                                                                  Budge Numbers [AERO_04037 - 04042.]




                                                                                                             5
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 6 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range           Document   Document Description                              Caesars Objection(s)     Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



57           ADI            CAESARS00122329          10/14/14   Email from Steven Markhoff to Cindy Maya re                 Completeness
                          [Ex. 97 to Markhoff Depo              International Management Solutions Docs
                                                                [CAESARS00122329; Ex. 97 to Markhoff
                                                                Depo ]
58           ADI        CAESARS00003100-3102 [Ex.    10/14/14   Email from Steven Markhoff to Matthew Levin
                             46 to Levin Depo                   re Jim Carroll.vcf [CAESARS00003100 -
                                                                3102; Ex. 46 to Levin Depo.]

59           ADI            AERO_13127-13132         10/14/14   Small Plane Charter Program document                        Completeness
                                                                [AERO_13127 - 13132.]


60           ADI        CAESARS00036727-36728 [Ex.   10/15/14   Email from Scott Beale to Steven Markhoff re
                           103 to Markhoff Depo                 Budge Numbers [CAESARS00036727 -
                                                                36728; Ex. 103 to Markhoff Depo.]

61           ADI        CAESARS00003175-3178 [Ex.    10/15/14   Email from Steven Markhoff to Matthew Levin
                             49 to Levin Depo                   re Budge Numbers [CAESARS00003175 -
                                                                3178; Ex. 49 to Levin Depo.]

62           ADI          CAESARS00003183-3184       10/16/14   Email from Emmanuel Lawrence to Steven                         Hearsay
                                                                Markhoff; Jeremy Diederich; Andrew Kesler re
                                                                ESS Travel Charter Sourcing Update
                                                                [CAESARS000031833 - 3184.]
63           ADI          CAESARS00000692-693        10/17/14   Email from Markhoff to Beale re Meeting
                                                                [CAESARS00000692 - 693.]


64           ADI            AERO_28182-28183         10/17/14   Email from Steven Markhoff to Scott Beale re                   Duplicate
                                                                Meeting [AERO_28182 - 28183.]


65           ADI        CAESARS00002184-2186 [Ex.    10/20/14   Email from Andrew Kesler to Emmanuel                           Hearsay
                           14 to Lawrence Depo]                 Lawrence re Travel Request: Trip to
                                                                Cleveland OH with Steve Markhoff to meet
                                                                with potential Charter provide ADI ($1 557)
66           ADI        CAESARS00003206-3209 [Ex.    10/21/14   Email from Steven Markhoff to Emmanuel
                           13 to Lawrence Depo                  Lawrence re no subject, attaching ADI NDA
                                                                Executed.pdf [CAESARS00003206 - 3209;
                                                                Ex 13 to Lawrence Depo ]
67           ADI        CAESARS00034196-34203 [Ex.   10/27/14   Email from Emmanuel Lawrence to Steven                        Relevance
                            15 to Lawrence Depo                 Markhoff re ESS Charter Sourcing Update
                                                                [CAESARS00034196 - 34203; Ex. 15 to
                                                                Lawrence Depo ]



                                                                                                              6
                                                         Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 7 of 40
                                                        Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range            Document   Document Description                             Caesars Objection(s)                  Markhoff Objection(s)   Via Objection(s)
No.          Party                                       Date



68           ADI            AERO_37049 -37068          10/30/14   Email from Arnell to Scott Beale re Resume                   Relevance
                          [Ex. 1 to Richardson Depo]              [AERO_37049 -37068; Ex. 1 to Richardson
                                                                  Depo.]

69           ADI            CAESARS00000706            10/30/14   Email from Scott Beale to Steven Markhoff re                                                                       Relevance, hearsay, and unduly
                                                                  Example routing with fuel burns                                                                                              prejudicial
                                                                  [CAESARS00000706.]

70           ADI                AERO_13751             10/30/14   Email from Scott Beale to Steven Markhoff re                  Duplicate                                            Relevance, hearsay, and unduly
                                                                  Example routing with fuel burns                                                                                              prejudicial
                                                                  [AERO_13751.]

71           ADI            AERO_14188-14205           10/30/14   Email from Scott Beale to Steven Markhoff re                                           Duplicate- FRE 403          Relevance, hearsay, and unduly
                                                                  Fuel burn [AERO_14188 - 14205.]                                                                                              prejudicial


73           ADI            CAESARS00003260            11/04/14   Email from Emmanuel Lawrence to Steven                        Hearsay
                          [Ex. 16 to Lawrence Depo                Markhoff re ADI [CAESARS00003260; Ex. 16
                                                                  to Lawrence Depo.]

74           ADI          CAESARS00003249-3250         11/04/14   Email from Emmanuel Lawrence to Steven                        Hearsay
                                                                  Markhoff; Jeremy Diederich; Matthew Levin re
                                                                  Sky West No-Bid, Caesars Entertainment RFP
                                                                  for Small Plane Charter Services
75           ADI             CAESARS00000774           11/04/14   Email from Scott Beale to Matthew Levin re
                            [Ex. 50 to Levin Depo]                Pricing Model [CAESARS00000774; Ex. 50 to
                                                                  Levin Depo.]

76           ADI        CAESARS00000781-784 [Ex. 51    11/06/14   Email from Scott Beale to Steven Markhoff re                  Hearsay
                              to Levin Depo                       Preliminary Deal Sheet [CAESARS00000781 -
                                                                  784; Ex. 51 to Levin Depo.]

77           ADI            AERO_30263-30274           11/06/14   Letter from GE to Scott Beale re Letter of       Foundation (lack of), Completeness,                               Relevance, hearsay, and unduly
                                                                  Intent (LOI) [AERO_30263 - 30274.]                           Relevance                                                       prejudicial


78           ADI        AERO_13887-13893 [Ex. 106 to   11/08/14   Email from Scott Beale to Emmanuel
                              Markhoff Depo]                      Lawrence re Financial Reports [AERO_13887 -
                                                                  13893; Ex. 106 to Markhoff Depo.]

79           ADI            CAESARS00002236            11/09/14   Email from Emmanuel Lawrence to Steven
                                                                  Markhoff; James Carroll re Financial Reports
                                                                  [CAESARS00002236.]




                                                                                                               7
                                                        Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 8 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range            Document   Document Description                            Caesars Objection(s)              Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



80           ADI            AERO_30257-30262          11/11/14   Email from Jim Steckart to Scott Beale re               Relevance; Hearsay                                    Relevance, hearsay, and unduly
                                                                 revised offer/proposing call @ 4pm EST                                                                                  prejudicial
                                                                 [AERO_30257 - 30262.]


81           ADI        AERO_10594 [Ex. 201 to Beer   11/11/14   Email from Scott Beale to Chris Beer re                      Hearsay                                                    Relevance
                                 Depo]                           Aircraft Schedule [AERO_10594; Ex. 201 to
                                                                 Beer Depo.]


83           ADI            AERO_35896-35898          11/14/14   Independent Contractor Agreement
                                                                 [AERO_35896 - 35898.]


84           ADI        CAESARS00003322-3328 [Ex.     11/17/14   Email from Emmanuel Lawrence to Steven       Hearsay, Improper Characterization
                            48 to Levin Depo]                    Markhoff; Jeremy Diederich; Andrew Kesler re            of Document
                                                                 ESS Travel Charter Sourcing Update
                                                                 [CAESARS00003322 - 3328; Ex 48 to Levin
85           ADI        CAESARS00000183-184 [Ex.      11/17/14   Email from Steven Markhoff to Scott Beale re    Improper Characterization of
                          107 to Markhoff Depo]                  50 seater charter plane                                  Document
                                                                 [CAESARS00000183 - 184; Ex. 107 to
                                                                 Markhoff Depo ]
86           ADI        CAESARS00003481-3494 [Ex.     11/25/14   Email from Steven Markhoff to Blake Segal re               Hearsay
                            147 to Segal Depo]                   2015 Plan Proposal Summary v6.ppt
                                                                 [CAESARS00003481 - 3494; Ex. 147 to Segal
                                                                 Depo ]
87           ADI            CAESARS00000186           12/01/14   Email from Steven Markhoff to Emmanuel                 Completeness
                                                                 Lawrence re Draft Contract
                                                                 [CAESARS00000186.]

88           ADI           MARKHOFF00047273           12/08/14   Email from Blake Segal to Tom Jenkin re                 Relevance; Hearsay                                              Relevance
                          [Ex. 172 to Jenkin Depo]               Random Question [MARKHOFF00047273; Ex.
                                                                 172 to Jenkin Depo.]

89           ADI            CAESARS00130234           12/11/14   Email from Robert Brimmer to Blake Segal;               Hearsay, Relevance                                              Relevance
                                                                 Robert Daniels; Nathan Armogan re air update
                                                                 [CAESARS00130234.]

90           ADI        CAESARS00000247-249 [Ex.      12/11/14   Email from Steven Markhoff to Scott Beale re
                          108 to Markhoff Depo]                  Comments on agreement
                                                                 [CAESARS00000247 - 249; Ex. 108 to
                                                                 Markhoff Depo ]



                                                                                                             8
                                                        Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 9 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range            Document   Document Description                           Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



91           ADI            AERO_37177-37813          12/12/14   Email from Arnell to Scott Beale re Signed       Relevance; Foundation (lack of)
                           [Ex. 202 to Beer Depo]                LOIs for 1 Short Term and 5 Long Term
                                                                 Aircraft [AERO_37177 - 37813; Ex. 202 to
                                                                 Beer Depo ]
92           ADI        CAESARS00004803-4815 [Ex.     12/12/14   Email from Robert Daniels to Robert Brimmer,     Foundation (lack of), Relevance;
                            148 to Segal Depo]                   Adam Laikin, Michael Goff, Blake Segal,                     Hearsay
                                                                 David Wolkoff, Josh Kennedy, Kevin Winters,
                                                                 Mike Stratto n Steven Markhoff Matthew
93           ADI           CAESAR00000309-312         12/12/14   Email from Steven Markhoff to Scott Beale re
                         [Ex. 109 to Markhoff Depo]              Comments on agreement CAESAR00000309 -
                                                                 312; Ex. 109 to Markhoff Depo.]

94           ADI            AERO_21200-12101          12/15/14   Email from Steven Markhoff to Scott Beale re
                                                                 Contract [AERO_21200 - 12101.]


95           ADI            CAESARS00000331           12/15/14   Email from Steven Markhoff to Scott Beale;
                         [Ex. 110 to Markhoff Depo]              Ann Goerlich re ADI Caesars Contract
                                                                 [CAESARS00000331; Ex. 110 to Markhoff
                                                                 Depo ]
96           ADI          CAESARS00000847-848         12/17/14   Email from Scott Beale to Steven Markhoff re                 Hearsay
                                                                 Good News [CAESARS00000847 - 848.]


97           ADI        CAESARS00000333-334 [Ex.      12/17/14   Email from Steven Markhoff to Scott Beale re                 Hearsay
                          116 to Markhoff Depo]                  Good News [CAESARS00000333 - 334; Ex.
                                                                 116 to Markhoff Depo.]

98           ADI        CAESARS00005308-5337 [Ex.     12/17/14   Email from Steven Markhoff to Tom Jenkin,         Foundation (lack of), Hearsay
                            149 to Segal Depo]                   Blake Segal, Robert Brimmer, Eric Hession,
                                                                 Ruben Sigala, Mike Stratto n re Air Program
                                                                 Plan Presentation [CAESARS00005308 -
99           ADI         CAESARS00005386-5408         12/19/14   Email from Matthew Levin to Steven Markhoff                  Hearsay
                                                                 re 2015 Plan Proposal Summary v13
                                                                 [CAESARS00005386 - 5408.]

100          ADI        CAESARS00005409-129015        12/19/14   Email from Steven Markhoff to Matthew Levin        Foundation (lack of),Hearsay
                                                                 re 2015 Plan Proposal v13 Committee.pptx
                                                                 [CAESARS00005409 - 129015.]

101          ADI         CAESARS00034220-34331        12/22/14   Email from Blake Segal to Steven Markhoff re       Relevance, Improper                                                    Relevance
                                                                 Tom Jenkin - Las Vegas [CAESARS00034220        Characterization of Document;
                                                                 - 34331.]                                    Completeness; Confusing; Hearsay




                                                                                                            9
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 10 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range            Document   Document Description                           Caesars Objection(s)           Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



102          ADI            CAESARS00000851           12/22/14   Email from Scott Beale to Aaron Goerlich;            Completeness, Hearsay
                                                                 Jason Maddux re Final Agreement revisions
                                                                 [CAESARS00000851.]

103          ADI               AERO_13767             12/22/14   Email from Scott Beale to Steven Markhoff re         Completeness, Hearsay
                                                                 Final Agreement revisions [AERO_13767.]


104          ADI          CAESARS0000295-2326         12/23/14   Email from Matthew Levin to Steven Markhoff;
                                                                 Scott Beale; Aaron Goerlich; Maddux re
                                                                 Contract Review [CAESARS0000295 - 2326.]

105          ADI        CAESARS00005574-5585 [Ex.     12/24/14   Caesars Entertainment Operating Company,            Completeness, Duplicate
                           111 to Markhoff Depo]                 Inc. Business Information Form Confidential
                                                                 Questionnaire [CAESARS00005574 - 5585;
                                                                 Ex 111 to Markhoff Depo ]
106          ADI        CAESARS00005573-5594 [Ex.     12/24/14   Email from Steven Markhoff to Emmanuel
                           20 to Lawrence Depo]                  Lawrence re Business Information Form
                                                                 Completed [CAESARS00005573 - 5594; Ex.
                                                                 20 to Lawrence Depo ]
107          ADI             CAESARS0005573           12/24/14   Email from Steven Markhoff to Lisa Rankin re        Completeness, Duplicate   Duplicate- FRE 403              Duplicate of Exhibit 106
                         [Ex. 112 to Markhoff Depo]              Business Information Form Completed
                                                                 [CAESARS0005573; Ex. 112 to Markhoff
                                                                 Depo.]




108          ADI            CAESARS00005573           12/24/14   Email from Steven Markhoff to Lisa Rankin re        Completeness, Duplicate                                   Duplicate of Exhibit 107
                                                                 Business Information Form Completed
                                                                 [CAESARS00005573.]


109          ADI        CAESARS00130285-130286        12/27/14   Email from LGS to Tom Jenkin; Eric Hession                   Hearsay
                                                                 re ACTION REQUIRED by Exec Committee:
                                                                 Caesars Air Program Proposal
                                                                 [CAESARS00130285 - 130286 ]
110          ADI          CAESARS00000517-518         12/27/14   Email from Steven Markhoff to Aaron                          Hearsay                                            Relevance, hearsay
                                                                 Goerlich; Scott Beale; Jason Maddux re
                                                                 Contract Revisions [CAESARS00000517 -
                                                                 518 ]




                                                                                                           10
                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 11 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                            ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range           Document   Document Description                              Caesars Objection(s)               Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



111          ADI           AERO_25842 – 25843        12/29/14   Email from Steven Markhoff to Scott Beale re                    Hearsay
                                                                Scan from a Xerox WorkCentre [AERO_25842
                                                                – 25843.]

112          ADI        CAESARS0129052-129059 [Ex.   12/30/14   Email from Blake Segal to Tom Jenkin re Here                   Hearsay
                            171 to Jenkin Depo]                 you go [CAESARS0129052 - 129059; Ex. 171
                                                                to Jenkin Depo.]

113          ADI              VIA_AIR051236          12/31/14   Email from Ami Vizer to Steven Markhoff re                Hearsay, Relevance
                                                                AC Fuel [VIA_AIR051236.]


114          ADI              VIA_AIR142011          12/31/14   Email from Ami Vizer to Steven Markhoff re                     Hearsay
                                                                contract [VIA_AIR142011.]


115          ADI         CAESARS00034482-34488       12/31/14   Email from Blake Segal to Tom Jenkin re 2015         Foundation (lack of), Hearsay   Hearsay- FRE 801-802;
                                                                Plan Exec Comm V3 [CAESARS00034482 -
                                                                34488.]

116          ADI        CAESARS00005779-5801 [Ex.    12/31/14   Email from Lisa Rankin to Richard Casto re                      Hearsay              Hearsay- FRE 801-802
                            198 to Casto Depo]                  Business Information Form Completed
                                                                [CAESARS00005779 - 5801; Ex. 198 to Cas
                                                                to Depo ]
117          ADI        CAESARS00005770-5771 [Ex.    12/31/14   Email from Lisa Rankin to Steven Markhoff re                    Hearsay              Hearsay- FRE 801-802
                           113 to Markhoff Depo]                Business Information Form Completed
                                                                [CAESARS00005770 - 5771; Ex. 113 to
                                                                Markhoff Depo ]
118          ADI         CAESARS00115166-116168      12/31/14   Email from LuAnn Pappas to N. Lynne                       Relevance; Hearsay                                               Relevance
                                                                Hughes; Michael Magazzu re Ami Vizer CEO
                                                                charter air [CAESARS00115166 - 116168.]

119          ADI        CAESARS00005774-5775 [Ex.    12/31/14   Email from Steven Markhoff to Emmanuel                          Hearsay
                           21 to Lawrence Depo]                 Lawrence; Richard Casto re Business
                                                                Information Form Completed
                                                                [CAESARS00005774 - 5775; Ex 21 to
120          ADI           AERO_15083 – 15355        01/01/15   Email from Scott Beale to Steven Markhoff re                    Hearsay                                                Relevance, hearsay
                                                                Chautauqua/ADI Revised Leases,
                                                                Maintenance Agreement, Lease Supp &
                                                                Delivery Acceptance Cert [AERO 15083 –
121          ADI            AERO_15015 -15056        01/01/15   Email from Scott Beale to Steven Markhoff re            Completeness,Hearsay                                           Relevance, hearsay
                                                                Chautauqua/ADI Revised Flow Down and
                                                                Draft Mainteance Agreement [AERO_15015 -
                                                                15056 ]



                                                                                                             11
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 12 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range            Document   Document Description                               Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



122          ADI         [Ex. 123 to Markhoff Depo]   01/00/15   Due Diligence January 2015 Dropbox                                                                                  Relevance, hearsay, and unduly
                                                                 Contents [Ex. 123 to Markhoff Depo.]                                                                                          prejudicial


123          ADI            AERO_137654-____          01/01/15   Email from Scott Beale to Steven Markhoff re          Unintelligible, Completeness,                                 Relevance, hearsay, and unduly
                                                                 Chautauqua/ADIthird Delivery - Closing                           Hearsay                                                      prejudicial
                                                                 Tomorrow (attachments: Lease Supplement
                                                                 No. 1 (145337).pdf; Delivery Acceptance
                                                                 Certidicate (145337) (Executed).pdf (may be
124          ADI        CAESARS00006063-6074 [Ex.     01/02/15   80
                                                                 Email from)) Blake
                                                                              [AEROSegal
                                                                                    137654
                                                                                         to T. Dunn, G. ]                   Relevance; Hearsay           Duplicate- FRE 403,
                            150 to Segal Depo]                   Kranias, K. Garrison, P. Cathcart, Alex van
                                                                 Hoek, David Sambur re Plane Program
                                                                 Proposal [CAESARS00006063 - 6074; Ex.
                                                                 150 to Segal Depo.]
125          ADI         CAESARS000006063-6074        01/02/15   Email from Brian Segal to Dunn; Kranias;              Relevance; Hearsay; Duplicate     Duplicate- FRE 403,             Duplicate of Exhibit 124
                                                                 Garrison; Cathcart; Alex van Hoek; David
                                                                 Sambur re Plane Program Proposal
                                                                 [CAESARS000006063 - 6074 ]
126          ADI        CAESARS00005964-5965 [Ex.     01/02/15   Email from Richard Casto to Steven Markhoff;                    Hearsay                 Hearsay- FRE 801-802
                           22 to Lawrence Depo]                  Lisa Rankin re Business Information Form
                                                                 Completed [CAESARS00005964 - 5965; Ex.
                                                                 22 to Lawrence Depo.]
127          ADI        CAESARS00130052-130053        01/05/15   Email from Blake Segal to Tom Jenkin re                         Hearsay
                          [Ex. 151 to Segal Depo]                Charter vs. ADI [CAESARS00130052 -
                                                                 130053; Ex. 151 to Segal Depo.]

128          ADI              VIA_AIR051213           01/08/15   Email from Steven Markhoff to Ami Vizer re                     Relevance                                            Relevance, hearsay, and unduly
                                                                 Quick Update [VIA_AIR051213.]                                                                                                 prejudicial


129          ADI             VIA00000021-25           01/11/15   Email from Ami Vizer to Steven Markhoff re                                                                                    Relevance
                                                                 NDA [VIA00000021 - 25.]


130          ADI           AERO_20377 – 20379         01/12/15   Email from Nichole Barnish to Scott Beale re          Hearsay, Relevance, Improper                                            Relevance
                                                                 Caesars Entertainment New Vendor Setup                Characterization of Document
                                                                 [AERO_20377 – 20379.]

131          ADI         CAESARS00002376-2379         01/12/15   Email from Steven Markhoff to Scott Beale re       Hearsay, Improper Characterization                                          Hearsay
                                                                 Caesars Entertainment New Vendor Setup                        of Document
                                                                 [CAESARS00002376 - 2379.]



                                                                                                               12
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 13 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range            Document   Document Description                           Caesars Objection(s)               Markhoff Objection(s)                   Via Objection(s)
No.          Party                                      Date



132          ADI        CAESARS00032379-32435         01/12/15   Email from Steven Markhoff to Scott Beale re                 Hearsay
                                                                 Contract [CAESARS00032379 - 32435.]


133          ADI        MARKHOFF00009378 – 9433       01/13/15   DRAFT Master Air Transportation Charter           Foundation (lack of); Hearsay                                                      Unduly prejudicial
                                                                 Agreement [MARKHOFF00009378 – 9433.]


134          ADI           AERO_15368 – 15369         01/14/15   Email from Scott Beale to Steven Markhoff re                Hearsay                                                                 Relevance, hearsay
                                                                 Contract [AERO_15368 – 15369.]


136          ADI              VIA_AIR051410           01/14/15   Email from Steven Markhoff to Ami Vizer re                  Duplicate             Duplicate- FRE 403                              Duplicate of Exhibit 135
                           [Ex. 64 to Vizer Depo]                Visit [VIA_AIR051410; Ex. 64 to Vizer Depo.]


137          ADI            CAESARS00006566           01/14/15   Email from Steven Markhoff to Blake Segal re          Relevance, Improper                                                               Incomplete
                         [Ex. 114 to Markhoff Depo]              ADI Contract [CAESARS00006566; Ex. 114 to         Characterization of Document
                                                                 Markhoff Depo.]

138          ADI            CAESARS00006466           01/14/15   Email from Steven Markhoff to Blake Segal re          Relevance, Improper         Hearsay- FRE 801-802
                          [Ex. 152 to Segal Depo]                ADI Contract [CAESARS00006466; Ex. 152 to         Characterization of Document,
                                                                 Segal Depo.]                                                Duplicate


139          ADI              VIA_AIR118764           01/16/15   Email from Sue Pavlak to Ami Vizer re Seger                Relevance              Irrelevant- FRE 401, Prejudice              Relevance, hearsay, and unduly
                                                                 to ur [VIA_AIR118764                                                              outwieghs Probative Value- FRE 403,                   prejudicial
                                                                                                                                                   or Limited Purpose- FRE 105, Hearsay-
                                                                                                                                                   FRE 801-802
140          ADI         CAESARS00006515-6517         01/19/15   Email from Blake Segal to Steven Markhoff re                                      Duplicate- FRE 403
                                                                 Exec Committee Timing [CAESARS00006515 -
                                                                 6517.]

143          ADI           CAESARS00002469            01/20/15   Email from Steven Markhoff to Scott Beale re
                                                                 Final Draft [CAESARS00002469.]




                                                                                                           13
                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 14 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                            ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range           Document   Document Description                             Caesars Objection(s)                 Markhoff Objection(s)                 Via Objection(s)
No.          Party                                     Date



144          ADI        CAESARS00032665-32666 [Ex.   01/21/15   Email from Steven Markhoff to Tom Jenkin;                     Hearsay                 Duplicate- FRE 403
                          153 to Segal Depo] (Also              Blake Segal re ADI Final Clean
                               Markhoff 118)                    [CAESARS00032665 - 32666; Ex. 153 to
                                                                Segal Depo (Also Markhoff 118).]




145          ADI        CAESARS00006569-6574 [Ex.    01/21/15   Email from Emmanuel Lawrence to Steven                         Hearsay
                           115 to Markhoff Depo]                Markhoff; Jeremy Diederich; Andrew Kelser re
                                                                Desk for today's ESS Travel Sourcing Call
                                                                [CAESARS00006569 - 6574; Ex. 115 to
147          ADI        CAESARS00032668-32670 [Ex.   01/21/15   Email from Steven Markhoff to Blake Segal re                  Hearsay
                           117 to Markhoff Depo]                exec committee for ADI contract
                                                                [CAESARS00032668 - 32670; Ex. 117 to
                                                                Markhoff Depo.]


148          ADI        CAESARS00032665-32666 [Ex.   01/21/15   Email from Steven Markhoff to Tom Jenkin;                Duplicate; Hearsay           Duplicate- FRE 403
                           118 to Markhoff Depo]                Blake Segal re ADI Final Clean
                                                                [CAESARS00032665 - 32666; Ex. 118 to
                                                                Markhoff Depo.]


149          ADI         CAESARS00111183-111184      01/22/15   Email from Steven Markhoff to Richard Casto                   Hearsay
                           [Ex. 191 to Casto Depo]              re ADI [CAESARS00111183 - 111184; Ex.
                                                                191 to Casto Depo.]

150          ADI         CAESARS00113760-113821      01/22/15   Email from Steven Markhoff to Richard Casto                   Hearsay                 Hearsay- FRE 801-802
                           [Ex. 190 to Casto Depo]              re Aerodynamics, Inc. - Scott Beale
                                                                [CAESARS00113760 - 113821; Ex. 190 to
                                                                Cas to Depo.]
151          ADI         MARKHOFF00047394-47401      01/23/15   Email from Emmanuel Lawrence to Steven           Prejudice outwieghs Probative Value Prejudice outwieghs Probative Value-
                                                                Markhoff re Financial Reports                                                        FRE 403, or Limited Purpose- FRE
                                                                [MARKHOFF00047394 - 47401.]                                                          105

152          ADI         CAESARS00034685-34691       01/23/15   Email from Scott Beale to Steven Markhoff re
                                                                DOT order [CAESARS00034685 - 34691.]




                                                                                                            14
                                                        Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 15 of 40
                                                        Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                               ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range            Document   Document Description                              Caesars Objection(s)     Markhoff Objection(s)                  Via Objection(s)
No.          Party                                       Date



153          ADI        CAESARS00032759-32765 [Ex.     01/23/15   Email from Steven Markhoff to Richard Casto                    Hearsay
                            192 to Casto Depo]                    re DOT order [CAESARS00032759 - 32765;
                                                                  Ex. 192 to Cas to Depo.]

154          ADI            CAESARS00006597            01/23/15   Email from Steven Markhoff to Tom Jenkin re
                                                                  In to wn? [CAESARS00006597.]


155          ADI            MARKHOFF00047404           01/24/15   Email from Steven Markhoff to Cap Seth                         Hearsay     Prejudice outwieghs Probative Value-                  Hearsay
                          [Ex. 119 to Markhoff Depo]              Cooperman re Hey [MARKHOFF00047404;                                        FRE 403, or Limited Purpose- FRE
                                                                  Ex. 119 to Markhoff Depo.]                                                 105, Hearsay- FRE 801-802

156          ADI             CAESARS00001032           01/25/15   Email from Scott Beale to Steven Markhoff re                               Duplicate- FRE 403
                            [Ex. 52 to Levin Depo]                Due Diligence [CAESARS00001032; Ex. 52 to
                                                                  Levin Depo.]

157          ADI             CAESARS00001032           01/25/15   Email from Scott Beale to Steven Markhoff re                   Duplicate   Duplicate- FRE 403
                          [Ex. 122 to Markhoff Depo]              Due Diligence [CAESARS00001032; Ex. 122
                                                                  to Markhoff Depo.]

158          ADI        CAESARS00032787-32792 [Ex.     01/25/15   Email from Steven Markhoff to Scott Beale re
                           120 to Markhoff Depo]                  Due Diligence [CAESARS00032787 - 32792;
                                                                  Ex. 120 to Markhoff Depo.]

159          ADI         CAESARS00032797-32798         01/25/15   Email from Steven Markhoff to Scott Beale re                   Hearsay                                                          Relevance
                                                                  Due Diligence [CAESARS00032797 - 32798.]


160          ADI         CAESARS00034703-34705         01/26/15   Email from Jeremy Diederich to Steven                          Hearsay
                                                                  Markhoff re Schedules [CAESARS00034703 -
                                                                  34705.]

161          ADI                AERO_16156             01/26/15   Email from Scott Beale to James Carroll re
                                                                  Due Diligence [AERO_16156.]


162          ADI            MARKHOFF00011984           01/26/15   Email from Scott Beale to Steven Markhoff re                               Duplicate- FRE 403                                   Incomplete
                          [Ex. 121 to Markhoff Depo]              ADI Due Diligence January 2015
                                                                  [MARKHOFF00011984; Ex. 121 to Markhoff
                                                                  Depo ]
163          ADI         MARKHOFF00011977-11978        01/26/15   Email from Steven Markhoff to Matthew Levin                   Relevance    Duplicate- FRE 403                                   Incomplete
                           [Ex. 54 to Levin Depo]                 re ADI Due Diligence January 2015
                                                                  [MARKHOFF00011977 - 11978; Ex. 54 to
                                                                  Levin Depo.]



                                                                                                               15
                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 16 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range           Document   Document Description                               Caesars Objection(s)                Markhoff Objection(s)                  Via Objection(s)
No.          Party                                     Date



164          ADI          AERO_25984 – 25985         01/26/15   Email from Steven Markhoff to Scott Beale re
                                                                Scott Beale shared "ADI Due Diligence
                                                                January 15" with you [AERO_25984 – 25985.]

165          ADI            CAESARS00006750          01/26/15   Email from Steven Markhoff to Tom Jenkin re                     Hearsay                Duplicate- FRE 403
                          [Ex. 154 to Segal Depo]               Air Program [CAESARS00006750; Ex. 154 to
                                                                Segal Depo.]

167          ADI          MARKHOFF00011766           01/26/15   Letter from Darrell Richardson to Bruce Clamp         Foundation (lack of), Hearsay,
                                                                re ADI Principal Operations Relocation
                                                                [MARKHOFF00011766.]

168          ADI        CAESARS00111238-111239       01/27/15   Email from Richard Casto to Dwayne Morgan                                                                                                   Relevance
                          [Ex. 196 to Casto Depo]               re [Redacted - Privilege] [CAESARS00111238
                                                                - 111239; Ex. 196 to Cas to Depo.]

169          ADI            CAESARS00111242          01/27/15   Email from Richard Casto to Dwayne Morgan                Completeness, Hearsay
                          [Ex. 195 to Casto Depo]               re DOT order [CAESARS00111242; Ex. 195
                                                                to Cas to Depo.]

170          ADI         CAESARS00006767-6769        01/27/15   Email from Tom Jenkin to Steven Markhoff re                     Hearsay
                                                                Air Program [CAESARS00006767 - 6769.]


171          ADI          AERO_32816 – 32817         01/28/15   Email from Darrell Richardson from Andre
                                                                Opthof re Embrarer account - Urgent attention
                                                                required - account on hold [AERO_32816 –
                                                                32817 ]
172          ADI            CAESARS00006777          01/28/15   Email from Emmanuel Lawrence to Andrew                          Hearsay                Hearsay- FRE 801-802                             Relevance, hearsay
                         [Ex. 18 to Lawrence Depo]              Kesler re ADI hoping to start local flights gets
                                                                new CEO [CAESARS00006777; Ex. 18 to
                                                                Lawrence Depo ]
173          ADI        MARKHOFF00011723-11724       01/28/15   Email from Jennifer Beale to Steven Markhoff            Completeness, Relevance        Prejudice outwieghs Probative Value-             Relevance, hearsay
                                                                re ADI New Hire Paperwork                                                              FRE 403, or Limited Purpose- FRE
                                                                [MARKHOFF00011723 - 11724.]                                                            105, Hearsay- FRE 801-802

174          ADI          MARKHOFF00011736           01/28/15   Email from Jennifer Beale to Steven Markhoff               Relevance, Hearsay
                                                                re Pension/Profit Sharing Plans
                                                                [MARKHOFF00011736.]

175          ADI        CAESARS00111262-111263       01/28/15   Email from Richard Casto to Kim McAllister -                    Hearsay
                          [Ex. 194 to Casto Depo]               LVHQ re Closing Memo [CAESARS00111262 -
                                                                111263; Ex. 194 to Cas to Depo.]




                                                                                                             16
                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 17 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                            ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range           Document   Document Description                           Caesars Objection(s)                Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



177          ADI          CAESARS0001246-1247        01/28/15   Email from Scott Beale to Steven Markhoff re   Completeness, Heasay, Foundation                                      Relevance, hearsay
                                                                Acceptance Cert [CAESARS0001246 - 1247.]                  (lack of)


178          ADI        CAESARS00001033-1037 [Ex.    01/28/15   Email from Scott Beale to Steven Markhoff re   Completeness, Heasay, Foundation                                      Relevance, hearsay
                           129 to Markhoff Depo]                Chautauqua/ADI - Short-term Lease                         (lack of)
                                                                [CAESARS00001033 - 1037; Ex. 129 to
                                                                Markhoff Depo.]
179          ADI           AERO_14806 – 14906        01/28/15   Email from Scott Beale to Steven Markhoff re   Completeness, Heasay, Foundation                                      Relevance, hearsay
                                                                Chautauqua/ADI - Short-term Lease                         (lack of)
                                                                [AERO_14806 – 14906.]

180          ADI         CAESARS00035018-35079       01/28/15   Email from Scott Beale to Steven Markhoff re   Completeness, Heasay, Foundation                                Relevance, hearsay, and unduly
                                                                Chautauqua/ADI Revised Flow Down and                      (lack of)                                                      prejudicial
                                                                Draft Maintenance Agreement
                                                                [CAESARS00035018 - 35079.]

181          ADI            CAESARS00037106          01/28/15   Email from Scott Beale to Steven Markhoff re   Completeness, Heasay, Foundation                                          Incomplete
                                                                CYMUS Lease Agreements                                    (lack of)
                                                                [CAESARS00037106.]

182          ADI        CAESARS00006778-6780 [Ex.    01/28/15   Email from Steven Markhoff to Matthew Levin
                            53 to Levin Depo]                   re 2014 ADI Company Structure Private
                                                                Aviation_SALARY and NAMES_28JAN2015
                                                                [CAESARS00006778 - 6780; Ex. 53 to Levin
183          ADI        CAESARS00037006-37008 [Ex.   01/28/15   Email from Tom Jenkin to Steven Markhoff re                 Hearsay                Duplicate- FRE 403
                            173 to Jenkin Depo]                 Air Program [CAESARS00037006 - 37008;
                                                                Ex. 173 to Jenkin Depo.]

184          ADI         AERO_01678-___________      01/29/15   Email from Scott Beale to Matthew Levin;                 Completeness                                                    Relevance
                                                                Steven Markhoff re STM (attachments: 2014
                                                                STM Quoted Trips updated 01-12-2015
                                                                (UPDATED BY SAB SUMMARY TOTALS.xlsx
185          ADI            CAESARS00037106-         01/29/15   Email from Scott Beale to Steven Markhoff re    CompletenessHeasay, Foundation                                           Relevance
                              ___________                       CYMUS Lease Agreements (attachments are          (lack of), Duplicate, Confusing
                                                                106 and 102 pages each)
                                                                [CAESARS00037106 - ___________ .]
186          ADI        CAESARS00001928-1940 [Ex.    01/29/15   Email from Scott Beale to Steven Markhoff;
                            55 to Levin Depo]                   Matthew Levin re Reserves/Hours
                                                                [CAESARS00001928 - 1940; Ex. 55 to Levin
                                                                Depo.]



                                                                                                          17
                                                            Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 18 of 40
                                                            Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                   ADI TRIAL EXHIBIT LIST

Exhibit   Designating            Bates Range               Document   Document Description                              Caesars Objection(s)           Markhoff Objection(s)                Via Objection(s)
No.          Party                                           Date



187          ADI             CAESARS0001941-               01/29/15   Email from Scott Beale to Steven Markhoff;             Completeness, Confusing                                                      Relevance
                               ___________                            Matthew Levin re STM (attachment is 91
                                                                      pages) [CAESARS0001941 - ___________ .]

188          ADI        CAESARS00035094-35095 [Ex.         01/29/15   Email from Scott Beale to Steven Markhoff;
                             56 to Levin Depo]                        Matthew Levin re STM [CAESARS00035094 -
                                                                      35095; Ex. 56 to Levin Depo.]

189          ADI             CAESARS00001914               01/29/15   Email from Scott Beale to Steven Markhoff;                Confusing, Hearsay                                            Wrong document, relevance, hearsay
                                                                      Matthew Levin re STM [CAESARS00001914.]


190          ADI         CAESARS00006808-6809 [Ex.         01/30/15   Email from Matthew Levin to Steven Markhoff                                      Duplicate- FRE 403
                        58 to Levin Depo] (Also [Ex. 125              re ADI DD Model Draft [CAESARS00006808 -
                               to Markhoff Depo]                      6809; Ex. 58 to Levin Depo (Also Markhoff
                                                                      125) ]
191          ADI        CAESARS00006808-6809 [Ex.          01/30/15   Email from Matthew Levin to Steven Markhoff                    Duplicate         Duplicate- FRE 403                           Duplicate of Exhibit 190
                           125 to Markhoff Depo]                      re ADI DD Model Draft [CAESARS00006808 -
                                                                      6809; Ex. 125 to Markhoff Depo.]

192          ADI          CAESARS00006811-6812             01/30/15   Email from Matthew Levin to Steven Markhoff                                      Limited Purpose- FRE 105, Hearsay-
                                                                      re ADI DD Model Draft [CAESARS00006811 -                                         FRE 801-802
                                                                      6812.]

193          ADI            AERO_17328 – 17358             01/30/15   Email from Scott Beale to Matthew Levin re                                                                                 Relevance, unduly prejudicial
                                                                      Customer Activity [AERO_17328 – 17358.]


194          ADI        CAESARS00002072-2101 [Ex.          01/30/15   Email from Scott Beale to Matthew Levin re                     Duplicate                                                   Relevance, unduly prejudicial
                            57 to Levin Depo]                         Customer Activity [CAESARS00002072 -
                                                                      2101; Ex. 57 to Levin Depo.]

195          ADI          AERO_16216-__________            01/30/15   Email from Scott Beale to Matthew Levin;               Completeness, Confusing                                                      Incomplete
                                                                      Steven Markhoff re Embraer Scanned
                                                                      Agreement (attachment: Scanned from a
                                                                      Xerox multifunction device.pdf (37 pages))
197          ADI          CAESARS00006820-6821             01/31/15   [AEROfrom
                                                                      Email    16216               ]
                                                                                 Matthew Levin to Steven   Markhoff
                                                                      re ADI Cash Flows Graph
                                                                      [CAESARS00006820 - 6821.]




                                                                                                                   18
                                                            Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 19 of 40
                                                            Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                  ADI TRIAL EXHIBIT LIST

Exhibit   Designating            Bates Range               Document   Document Description                              Caesars Objection(s)           Markhoff Objection(s)              Via Objection(s)
No.          Party                                           Date



198          ADI        CAESARS00006813-6814 [Ex.          01/31/15   Email from Steven Markhoff to Tom Jenkin re                    Hearsay           Duplicate- FRE 403, Hearsay- FRE
                            155 to Segal Depo]                        ADI - Summary & Recommendations                                                  801-802
                                                                      [CAESARS00006813 - 6814; Ex. 155 to Segal
                                                                      Depo.]
200          ADI            AERO_07722 – 07724             02/01/15   Draft Confidentiality and Non-Disclosure                Completeness, Hearsay                                                     Relevance
                                                                      Agreement [AERO_07722 – 07724.]


201          ADI        CAESARS00006876-6877 [Ex.          02/03/15   Email from Steven Markhoff to Ami Vizer re
                           131 to Markhoff Depo]                      Ami-please email me address
                                                                      [CAESARS00006876 - 6877; Ex. 131 to
                                                                      Markhoff Depo ]
202          ADI              AERO_17489-17512             02/04/15   Email from Scott Beale to Matthew Levin;                       Hearsay           Duplicate- FRE 403
                        [Ex. 124 to Markhoff Depo] (Also              Steven Markhoff re Request [AERO_17489 -
                                    Levin 60)                         17512; Ex. 124 to Markhoff Depo (Also Levin
                                                                      60) ]
204          ADI        AERO_17489-17512 [Ex. 60 to        02/04/15   Email from Scott Beale to Matthew Levin;                  Duplicate, Hearsay     Duplicate- FRE 403
                              Levin Depo]                             Steven Markhoff re Request [AERO_17489 -
                                                                      17512; Ex. 60 to Levin Depo.]

206          ADI              VIA_AIR050755-756            02/04/15   Email from Steven Markhoff to Ami Vizer re
                             [Ex. 65 to Vizer Depo]                   Ami-please email me address
                                                                      [VIA_AIR050755 - 756; Ex. 65 to Vizer Depo.]

207          ADI             CAESARS00006906               02/05/15   Email from Aaron Goerlich to Steven Markhoff            Completeness, Hearsay                                                      Hearsay
                                                                      re ADI [CAESARS00006906.]


208          ADI            AERO_03991 – 04013             02/05/15   Email from Scott Beale to Mikey Bowman;                                                                                           Relevance
                                                                      Darrell Richardson re Budget [AERO_03991 –
                                                                      04013.]

209          ADI            AERO_22273 – 22274             02/05/15   Email from Steven Markhoff to Scott Belae re                   Hearsay                                                            Relevance
                                                                      Hscott - DONE! [AERO_22273 – 22274.]


210          ADI                VIA_AIR051339              02/06/15   Email from Ami Vizer to Steven Markhoff re                  Completeness         Duplicate- FRE 403                        Incomplete and relevance
                             [Ex. 66 to Vizer Depo]                   Republic [VIA_AIR051339; Ex. 66 to Vizer
                                                                      Depo.]

211          ADI                VIA_AIR051339              02/06/15   Email from Ami Vizer to Steven Markhoff re             Completeness, Duplicate   Duplicate- FRE 403                         Duplicate of Exhibit 210
                          [Ex. 132 to Markhoff Depo]                  Republic [VIA_AIR051339; Ex. 132 to
                                                                      Markhoff Depo.]



                                                                                                                   19
                                                         Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 20 of 40
                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                               ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range             Document   Document Description                              Caesars Objection(s)          Markhoff Objection(s)              Via Objection(s)
No.          Party                                        Date



213          ADI          CAESARS00006969 -6972         02/06/15   Email from Steven Markhoff to Ami Vizer
                                                                   attaching final court order in favor of
                                                                   FTA[1].pdf [CAESARS00006969 -6972.]

214          ADI           CAESARS00002540-2547         02/06/15   Email from Steven Markhoff to Ami Vizer re                                      Hearsay- FRE 801-802
                                                                   ADI LOI V1.docx [CAESARS00002540 -
                                                                   2547.]

215          ADI               VIA_AIR051411            02/06/15   Email from Steven Markhoff to Ami Vizer re                                      Duplicate- FRE 403,                              Relevance
                                                                   Trip [VIA_AIR051411.]


217          ADI        CAESARS00046972-46976 [Ex.      02/06/15   Email from Steven Markhoff to Jason Secore                                      Hearsay- FRE 801-802
                             93 to Vizer Depo]                     re Resume [CAESARS00046972 - 46976; Ex.
                                                                   93 to Vizer Depo.]

219          ADI         MARKHOFF00047428-47429         02/06/15   Email from Steven Markhoff to Scott Beale re
                          [Ex. 133 to Markhoff Depo]               ADI/Republic [MARKHOFF00047428 - 47429;
                                                                   Ex. 133 to Markhoff Depo.]

220          ADI             CAESARS00118225            02/06/15   Email from Steven Markhoff to Scott Beale re                                    Hearsay- FRE 801-802
                          [Ex. 134 to Markhoff Depo]               LOI [CAESARS00118225; Ex. 134 to Markhoff
                                                                   Depo.]

221          ADI        CAESARS00129136-129137 [Ex.     02/06/15   Email from Tom Jenkin to Lars Anrel re                         Hearsay          Hearsay- FRE 801-802                         Relevance, hearsay
                            178 to Jenkin Depo]                    Caesars and ADI [CAESARS00129136 -
                                                                   129137; Ex. 178 to Jenkin Depo.]

222          ADI             CAESARS00129138            02/06/15   Email from Tom Jenkin to Lars Arnell re                 Completeness, Hearsay   Hearsay- FRE 801-802                             Incomplete
                           [Ex. 174 to Jenkin Depo]                Contract [CAESARS00129138; Ex. 174 to
                                                                   Jenkin Depo.]

224          ADI         CAESARS00002550-2557 [Ex.      02/07/15   Email from Ami Vizer to Steven Markhoff re                                      Duplicate- FRE 403, Hearsay- FRE
                          135 to Markhoff Depo] (Also              ADI LOI V1.dox [CAESARS00002550 - 2557;                                         801-802
                                   Vizer 67)                       Ex. 135 to Markhoff Depo (Also Vizer 67).]

225          ADI         CAESARS00002550-2557 [Ex.      02/07/15   Email from Ami Vizer to Steven Markhoff re                     Duplicate        Duplicate- FRE 403, Hearsay- FRE           Duplicate of Exhibit 224
                             67 to Vizer Depo]                     ADI LOI V1.dox [CAESARS00002550 - 2557;                                         801-802
                                                                   Ex. 67 to Vizer Depo.]

227          ADI                VIA_AIR051104           02/07/15   Email from Steven Markhoff to Ami Vizer re                     Duplicate        Duplicate- FRE 403                         Duplicate of Exhibit 226
                          [Ex. 136 to Markhoff Depo]               ADI LOI [VIA_AIR051104; Ex. 136 to Markhoff
                                                                   Depo.]




                                                                                                                20
                                                        Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 21 of 40
                                                        Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range            Document   Document Description                              Caesars Objection(s)          Markhoff Objection(s)   Via Objection(s)
No.          Party                                       Date



228          ADI              VIA00000127-135          02/07/15   Email from Steven Markhoff to Ami Vizer re
                                                                  Final LOI [VIA00000127 - 135.]


229          ADI        AERO_13544-13552 [Ex. 137 to   02/07/15   Email from Steven Markhoff to Scott Beale re
                              Markhoff Depo]                      LOI [AERO_13544 - 13552; Ex. 137 to
                                                                  Markhoff Depo.]

230          ADI             VIA_AIR51038-1040         02/08/15   Email from Steven Markhoff to Ami Vizer re                                                                  Hearsay, relevance, and unduly
                                                                  Acceptable Terms [VIA_AIR51038 - 1040.]                                                                               prejudicial


231          ADI               VIA_AIR049946           02/08/15   Email from Steven Markhoff to Ami Vizer re
                                                                  Steven Markhoff has shared a file with you
                                                                  using Dropbox [VIA_AIR049946.]

232          ADI        CAESARS00118677-118678 [Ex.    02/08/15   Email from Steven Markhoff to Matthew Levin
                            138 to Markhoff Depo]                 re Acceptable Terms [CAESARS00118677 -
                                                                  118678; Ex. 138 to Markhoff Depo.]

233          ADI         MARKHOFF00012023-12025        02/08/15   Email from Steven Markhoff to Scott Beale re
                          [Ex. 139 to Markhoff Depo]              Acceptable Terms [MARKHOFF00012023 -
                                                                  12025; Ex. 139 to Markhoff Depo.]

234          ADI               VIA0000050-54           02/09/15   Email from Ami Vizer to Steven Markhoff re
                            [Ex. 68 to Vizer Depo]                draft agreement [VIA0000050 - 54; Ex. 68 to
                                                                  Vizer Depo.]

235          ADI             CAESARS00007167           02/09/15   Email from Emmanuel Lawrence to Andrew                  Completeness, Hearsay
                                                                  Kesler re FYI_FW: ADI final
                                                                  [CAESARS00007167.]

236          ADI          CAESARS00035170-35715        02/09/15   Email from Garrett DeVries to Steven                      Confusing, Hearsay
                                                                  Markhoff re Parties in Interest
                                                                  [CAESARS00035170 - 35715.]

237          ADI             CAESARS00007125           02/09/15   Email from Steven Markhoff to Aaron Goerlich
                                                                  re ADI [CAESARS00007125.]


238          ADI             CAESARS00118498           02/09/15   Email from Steven Markhoff to Scott Beale re
                                                                  Introduction [CAESARS00118498.]




                                                                                                               21
                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 22 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                            ADI TRIAL EXHIBIT LIST

Exhibit   Designating         Bates Range            Document   Document Description                              Caesars Objection(s)                 Markhoff Objection(s)                  Via Objection(s)
No.          Party                                     Date



239          ADI           CAESARS00002115           02/10/15   Email from Scott Beale to Steven Markhoff re
                                                                tomorrow [CAESARS00002115.]


240          ADI        CAESARS00118570-118571       02/10/15   Email from Steven Markhoff to Ami Vizer re                                             Prejudice outwieghs Probative Value-
                                                                ADI Fleet Plan [CAESARS00118570 -                                                      FRE 403, or Limited Purpose- FRE
                                                                118571.]                                                                               105, Hearsay- FRE 801-802

241          ADI           CAESARS00118490           02/10/15   Email from Steven Markhoff to Chris Beer re
                          [Ex. 204 to Beer Depo]                Cymus/ADI [CAESARS00118490; Ex. 204 to
                                                                Beer Depo.]

242          ADI           CAESARS00118231           02/10/15   Email from Steven Markhoff to Scott Beale re                                           Prejudice outwieghs Probative Value-
                                                                Accountant [CAESARS00118231.]                                                          FRE 403, or Limited Purpose- FRE
                                                                                                                                                       105, Hearsay- FRE 801-802

243          ADI           CAESARS00046980           02/10/15   Email to Bryan Bedford re Meeting with             Substantially more prejudicial than Prejudice outwieghs Probative Value-
                          [Ex. 69 to Vizer Depo]                Republic and Steve Markhoff/Ami Vizer                    probative, Relevance          FRE 403, or Limited Purpose- FRE
                                                                [CAESARS00046980; Ex. 69 to Vizer Depo.]                                               105, Hearsay- FRE 801-802

245          ADI        MARKHOFF0011358-11361        02/11/15   Confidentiality and Non-Disclosure Agreement                 Completeness                                                             Duplicate of Exhibit 224
                                                                [MARKHOFF0011358 - 11361.]


246          ADI            VIA00000115-118          02/11/15   Confidentiality and Non-Disclosure Agreement           Completeness, Duplicate                                                        Duplicate of Exhibit 224
                                                                [VIA00000115 - 118.]


247          ADI          MARKHOFF0011939            02/11/15   Email from Ami Vizer to Steven Markhoff re                      Hearsay                Duplicate- FRE 403
                          [Ex. 75 to Vizer Depo]                Information needed [MARKHOFF0011939; Ex.
                                                                75 to Vizer Depo.]

248          ADI          MARKHOFF00011939           02/11/15   Email from Ami Vizer to Steven Markhoff re                 Hearsay, Duplicate          Duplicate- FRE 403,                            Duplicate of Exhibit 247
                        [Ex. 140 to Markhoff Depo]              Information needed [MARKHOFF00011939;
                                                                Ex. 140 to Markhoff Depo.]

249          ADI            VIA00000099-105          02/11/15   Email from Ami Vizer to Steven Markhoff re                                             Duplicate- FRE 403,                        Relevance, hearsay, and unduly
                                                                Letter Agreement purchase of Judgment                                                                                                       prejudicial
                                                                [VIA00000099 - 105.]

250          ADI           CAESARS00118443           02/11/15   Email from Steven Markhoff to Ami Vizer re
                                                                ADI Fleet Plan [CAESARS00118443.]




                                                                                                             22
                                                         Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 23 of 40
                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range             Document   Document Description                              Caesars Objection(s)                   Markhoff Objection(s)                   Via Objection(s)
No.          Party                                        Date



251          ADI         VIA00000002 [Ex. 76 to Vizer   02/11/15   Email from Steven Markhoff to Ami Vizer re                                               Hearsay- FRE 801-802
                                  Depo]                            ADI [VIA00000002; Ex. 76 to Vizer Depo.]


252          ADI                 VIA0000010             02/11/15   Email from Steven Markhoff to Jason Secore            Hearsay, Substantially more        Duplicate- FRE 403,                                    Hearsay
                            [Ex. 59 to Levin Depo]                 re Meeting [VIA0000010; Ex. 59 to Levin                prejudicial than probative
                                                                   Depo.]

253          ADI                 VIA0000010             02/11/15   Email from Steven Markhoff to Jason Secore            Hearsay, Substantially more       Duplicate- FRE 403                               Duplicate of Exhibit 252
                            [Ex. 70 to Vizer Depo]                 re Meeting [VIA0000010; Ex. 70 to Vizer           prejudicial than probative, Duplicate
                                                                   Depo.]

254          ADI        CAESARS00126516-126518 [Ex.     02/11/15   Email from Tom Jenkin to Blake Segal re                         Hearsay
                            175 to Jenkin Depo]                    Contract [CAESARS00126516 - 126518; Ex.
                                                                   175 to Jenkin Depo.]

255          ADI        VIA_AIR141011-141012 [Ex. 77    02/12/15   Email from Ami Vizer to Marina Morgan re
                               to Vizer Depo]                      Investment NDA LTD [VIA_AIR141011 -
                                                                   141012; Ex. 77 to Vizer Depo.]

256          ADI         VIA00000003 [Ex. 84 to Vizer   02/12/15   Email from Steven Markhoff to Ami Vizer re                      Hearsay                  Duplicate- FRE 403, Prejudice                          Hearsay
                                  Depo]                            Aircraft [VIA00000003; Ex. 84 to Vizer Depo.]                                            outwieghs Probative Value- FRE 403,
                                                                                                                                                            or Limited Purpose- FRE 105, Hearsay-
                                                                                                                                                            FRE 801-802
257          ADI           VIA_AIR140732-140751         02/13/15   Email from Ami Vizer to Steven Markhoff re
                                                                   BIF - rev [VIA_AIR140732 - 140751.]


258          ADI            MARKHOFF00000483            02/13/15   Email from Jason Secore to Steven Markhoff         Substantially more prejudicial than
                                                                   re ADI [MARKHOFF00000483.]                               probative, Relevance


259          ADI          CAESARS00078291-78295         02/13/15   Email from Steven Markhoff to Ami Vizer;                       Relevance                                                                       Relevance
                                                                   Jason Secore re My Itinerary for Next Week
                                                                   [CAESARS00078291 - 78295.]

260          ADI             CAESARS00118246            02/13/15   Email from Steven Markhoff to Scott Beale
                                                                   (cc: Darrell Richardson) re ADI
                                                                   [CAESARS00118246.]




                                                                                                                23
                                                          Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 24 of 40
                                                          Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                 ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range              Document   Document Description                              Caesars Objection(s)           Markhoff Objection(s)   Via Objection(s)
No.          Party                                         Date



261          ADI         MARKHOFF00011648-11652          02/13/15   Letter from DOT (Lauralyn Remo) to Robert                 Foundation (lack of)
                                                                    Cohn; Patrick Rizzi re DOT-OST-2014-0114
                                                                    Application of Aerodynamics Incorporated for
                                                                    a Certificate of Public Convenience and
                                                                    Necessity [MARKHOFF00011648 - 11652.]

262          ADI        CAESARS00118656-118657 [Ex.      02/14/15   Email from Steven Markhoff to Ami Vizer re
                             71 to Vizer Depo]                      Fleet Planning and Financial Model
                                                                    [CAESARS00118656 - 118657; Ex. 71 to
                                                                    Vizer Depo.]
263          ADI           VIA_AIR050823-050824          02/14/15   Email from Steven Markhoff to Ami Vizer re                                                                         Relevance, hearsay
                            [Ex. 73 to Vizer Depo]                  My Itinerary for Next Week [VIA_AIR050823 -
                                                                    050824; Ex. 73 to Vizer Depo.]

264          ADI            VIA AIR140816-140821         02/15/15   Email from Ami Vizer to Steven Markhoff re
                                                                    Fleet Planning and Financial Model [VIA
                                                                    AIR140816 - 140821.]

266          ADI            MARKHOFF00010403             02/16/15   Letter from Steven Markhoff to Darrell
                         [Ex. 157 to Segal Depo] (Also              Richardson re Caesars Air Network
                                 Markhoff 141)                      [MARKHOFF00010403; Ex. 157 to Segal
                                                                    Depo (Also Markhoff 141) ]
267          ADI        VIA_AIR140857-140858 [Ex. 72     02/16/15   Email from Ami Vizer to Steven Markhoff re I                   Hearsay
                               to Vizer Depo]                       am still with Dana Capital on the line
                                                                    [VIA_AIR140857 - 140858; Ex. 72 to Vizer
                                                                    Depo ]
268          ADI         AERO_13351-13353 [Ex. 61 to     02/16/15   Email from Steven Markhoff to Darrell
                               Levin Depo]                          Richardson re Caesars [AERO_13351 -
                                                                    13353; Ex. 61 to Levin Depo.]

269          ADI          CAESARS00046994-46995          02/16/15   Email from Steven Markhoff to Jason Secore
                                                                    re Discussion to pics [CAESARS00046994 -
                                                                    46995.]

270          ADI            MARKHOFF00010403             02/16/15   Letter from Steven Markhoff to Darrell                         Duplicate         Duplicate- FRE 403              Duplicate of Exhibit 266
                          [Ex. 141 to Markhoff Depo]                Richardson re Caesars Air Network
                                                                    [MARKHOFF00010403; Ex. 141 to Markhoff
                                                                    Depo ]
272          ADI           VIA_AIR351092-351098          02/19/15   Email from Ami Vizer to Jason Secore re
                                                                    Emailing Form Mutual NDA (2014)
                                                                    [VIA_AIR351092 - 351098.]




                                                                                                                 24
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 25 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range           Document   Document Description                              Caesars Objection(s)              Markhoff Objection(s)              Via Objection(s)
No.          Party                                      Date



273          ADI             CAESARS00037463          02/19/15   Email from Ami Vizer to Steven Markhoff re I
                            [Ex. 74 to Vizer Depo]               removed non important comments
                                                                 [CAESARS00037463; Ex. 74 to Vizer Depo.]

274          ADI           VIA_AIR140645-140699       02/19/15   Email from Ami Vizer to Steven Markhoff re I
                                                                 removed non important comments
                                                                 [VIA_AIR140645 - 140699.]

275          ADI            CAESARS00007601           02/20/15   Email from Andrew Kesler to Emmanuel                            Hearsay             Duplicate- FRE 403, Hearsay- FRE
                                                                 Lawrence re Headlines from Quick Call with                                          801-802
                                                                 Markhoff, ESS Travel [CAESARS00007601.]

276          ADI             CAESARS00007600          02/20/15   Email from Emmanuel Lawrence to Andrew                          Hearsay             Duplicate- FRE 403
                          [Ex. 23 to Lawrence Depo]              Kelser re Headlines from Quick Call with
                                                                 Markhoff, ESS Travel [CAESARS00007600;
                                                                 Ex. 23 to Lawrence Depo.]
277          ADI        CAESARS0007602-7603 [Ex. 24   02/20/15   Email from Emmanuel Lawrence to Andrew                          Hearsay             Duplicate- FRE 403, Hearsay- FRE
                             to Lawrence Depo]                   Kesler re Headlines from Quick Call with                                            801-802
                                                                 Markhoff, ESS Travel [CAESARS0007602 -
                                                                 7603; Ex. 24 to Lawrence Depo.]
279          ADI          CAESARS00047005-47012       02/23/15   Email from Chris Beer to Steven Markhoff;               Completeness, Hearsay,                                                   Incomplete, hearsay
                                                                 Ami Vizer re ERJ 140& ERJ 145 Proposals                 Unintelligible, Duplicate
                                                                 [CAESARS00047005 - 47012.]

280          ADI         CAESARS00129203-129205       02/24/15   Email from Mike Fath to Eric Hesson re ESS                      Hearsay
                                                                 Travel Air-Charter Program Update
                                                                 [CAESARS00129203 - 129205.]

281          ADI           VIA_AIR140539-140593       02/25/15   Email from Ami Vizer to Steven Markhoff re Air
                                                                 Services agreement [VIA_AIR140539 -
                                                                 140593.]

282          ADI            MARKHOFF00047575          02/25/15   Email from Steven Markhoff to Ami Vizer re                                          Hearsay- FRE 801-802
                                                                 Additional Deposit [MARKHOFF00047575.]


283          ADI           VIA_AIR133115-133125       02/25/15   Email from Steven Markhoff to Ami Vizer re                     Relevance            Duplicate- FRE 403,                     Relevance, unduly prejudicial
                            [Ex. 89 to Vizer Depo]               PASS Charters 2014 Fixed Dry Lease
                                                                 Agreement - Final 9.19.14 signed by both
                                                                 parties [VIA_AIR133115 - 133125; Ex. 89 to




                                                                                                              25
                                                            Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 26 of 40
                                                            Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                  ADI TRIAL EXHIBIT LIST

Exhibit   Designating            Bates Range               Document   Document Description                              Caesars Objection(s)               Markhoff Objection(s)                  Via Objection(s)
No.          Party                                           Date



284          ADI            VIA_AIR133115-133125           02/25/15   Email from Steven Markhoff to Ami Vizer re               Relevance, Duplicate        Duplicate- FRE 403,                            Duplicate of Exhibit 283
                        [Ex. 128 to Markhoff Depo] (Also              PASS Charters 2014 Fixed Dry Lease
                                    Vizer 89)                         Agreement - Final 9.19.14 signed by both
                                                                      parties [VIA_AIR133115 - 133125; Ex. 128 to
                                                                      Markhoff Depo (Also Vizer 89) ]
285          ADI         MARKHOFF00047577-47592            02/25/15   Email from Steven Markhoff to Ami Vizer re                    Relevance              Prejudice outwieghs Probative Value-       Relevance, hearsay, and unduly
                           [Ex. 85 to Vizer Depo]                     STM Charter Agreement Executed Version                                               FRE 403, or Limited Purpose- FRE                     prejudicial
                                                                      August 21st 2013 [MARKHOFF00047577 -                                                 105, Hearsay- FRE 801-802
                                                                      47592; Ex. 85 to Vizer Depo.]

286          ADI             CAESARS00118609               02/25/15   Email from Steven Markhoff to Ami Vizer re
                                                                      Via will undertake to upgrade its FAA
                                                                      certificate… [CAESARS00118609.]

287          ADI          CAESARS00040684-40685            02/26/15   Email from Barbara Gorkis re Hello                             Hearsay
                                                                      [CAESARS00040684 - 40685.]


288          ADI         MARKHOFF00012028-12037            02/26/15   Email from Steven Markhoff to Ami Vizer re                                                                                                Incomplete
                          [Ex. 130 to Markhoff Depo]                  LOI [MARKHOFF00012028 - 12037; Ex. 130
                                                                      to Markhoff Depo.]

289          ADI         CAESARS00129315-129378            02/27/15   Email from Blake Segal to Mike Fath re Air
                          [Ex. 176 to Jenkin Depo]                    Services agreement [CAESARS00129315 -
                                                                      129378; Ex. 176 to Jenkin Depo.]

290          ADI             CAESARS00126515               02/27/15   Email from Lisa Frederickson to Tom Jenkin re               Completeness
                           [Ex. 177 to Jenkin Depo]                   Air Program [CAESARS00126515; Ex. 177 to
                                                                      Jenkin Depo.]

291          ADI          CAESARS00009982-9984             03/01/15   Email from Adam Laikin to Nathan Armogan;
                                                                      Steven Markhoff; Collin Kamholz re supporting
                                                                      plane program P&Ls [CAESARS00009982 -
                                                                      9984.]

292          ADI        CAESARS00009767-9769 [Ex.          03/01/15   Email from Emmanuel Lawrence to Andrew               Foundation (lack of), Hearsay
                           39 to Lawrence Depo]                       Kesler re FYI Only_FW: FAA FAR 121
                                                                      Certification (ADI) [CAESARS00009767 -
                                                                      9769; Ex 39 to Lawrence Depo ]
293          ADI        CAESARS00020872-20874 [Ex.         03/02/15   Email from Ami Vizer to Steven Markhoff re
                             78 to Vizer Depo]                        Financial Model [CAESARS00020872 -
                                                                      20874; Ex. 78 to Vizer Depo.]




                                                                                                                   26
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 27 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range            Document   Document Description                           Caesars Objection(s)         Markhoff Objection(s)                  Via Objection(s)
No.          Party                                      Date



296          ADI         CAESARS00008297-8298 [Ex.    03/03/15   Email from Emmanuel Lawrence to Andrew
                            25 to Lawrence Depo]                 Kesler re Air Services Agreement
                                                                 [CAESARS00008297 - 8298; Ex. 25 to
                                                                 Lawrence Depo ]
297          ADI         CAESARS00008425-8527 [Ex.    03/03/15   Email from Emmanuel Lawrence to Andrew                      Hearsay
                            17 to Lawrence Depo]                 Kesler re FYI_Markhoff Feb 16 2015 Letter to
                                                                 ADI [CAESARS00008425 - 8527; Ex. 17 to
                                                                 Lawrence Depo ]
298          ADI        CAESARS00129450-129451 [Ex.   03/03/15   Email from Kevin Ortzman to Tom Jenkin re
                            180 to Jenkin Depo]                  Charter Air Extension [CAESARS00129450 -
                                                                 129451; Ex. 180 to Jenkin Depo.]

299          ADI          CAESARS00008304-8305        03/03/15   Email from Matthew Levin to Nathan Armogan                                  Hearsay- FRE 801-802
                                                                 re Plane Contract Follow Ups
                                                                 [CAESARS00008304 - 8305.]

300          ADI        CAESARS00047256-47293 [Ex.    03/03/15   Email from Matthew Levin to Steven Markhoff                Relevance        Prejudice outwieghs Probative Value-
                             62 to Levin Depo]                   re Embraer Mx [CAESARS00047256 - 47293;                                     FRE 403, or Limited Purpose- FRE
                                                                 Ex. 62 to Levin Depo.]                                                      105, Hearsay- FRE 801-802

301          ADI        CAESARS00047336-47348 [Ex.    03/03/15   Email from Matthew Levin to Steven Markhoff                Relevance        Prejudice outwieghs Probative Value-       Relevance, hearsay, and unduly
                             63 to Levin Depo]                   re Embraer Scanned Agreement                                                FRE 403, or Limited Purpose- FRE                     prejudicial
                                                                 [CAESARS00047336 - 47348; Ex. 63 to Levin                                   105, Hearsay- FRE 801-802
                                                                 Depo ]
302          ADI            AERO_01651 – 01653        03/03/15   Email from Scott Beale to Emmanuel                     Hearsay, Relevance
                                                                 Lawrence re Caesars Business Information
                                                                 Form for Completion [AERO_01651 – 01653.]

303          ADI        CAESARS00129448-129449 [Ex.   03/03/15   Email from Tom Jenkin to Blake Segal re Via              Completeness
                            179 to Jenkin Depo]                  Air Contract [CAESARS00129448 - 129440;
                                                                 Ex. 179 to Jenkin Depo.]

305          ADI        CAESARS00122660-122662 [Ex.   03/04/15   Email from Blake Segal to Brad Belhouse re                 Relevance
                             161 to Segal Depo]                  With Nevada [CAESARS00122660 - 122662;
                                                                 Ex. 161 to Segal Depo.]

306          ADI         CAESARS00129467-129470       03/04/15   Email from Kevin Ortzman to Blake Segal re
                                                                 Charter Air Extension [CAESARS00129467 -
                                                                 129470.]

307          ADI        CAESARS00129498-129499 [Ex.   03/05/15   Email from Nathan Armogan to Blake Segal re
                             160 to Segal Depo]                  Via Contract Deal Talking Points
                                                                 [CAESARS00129498 - 129499; Ex. 160 to
                                                                 Segal Depo ]



                                                                                                           27
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 28 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range           Document   Document Description                           Caesars Objection(s)           Markhoff Objection(s)                  Via Objection(s)
No.          Party                                      Date



308          ADI        CAESARS00129493-129497 [Ex.   03/05/15   Email from Nathan Armogan to Tom Jenkin re
                             159 to Segal Depo]                  ADI v. Contract Comparison Summary.pptx
                                                                 [CAESARS00129493 - 129497; Ex. 159 to
                                                                 Segal Depo ]
309          ADI         MARKHOFF00015137-15138       03/05/15   Email from Steven Markhoff to Ami Vizer re
                                                                 4th Plane [MARKHOFF00015137 - 15138.]


310          ADI        CAESARS00129489-129492 [Ex.   03/05/15   Email from Tom Jenkin to Blake Segal re With                Hearsay
                            181 to Jenkin Depo]                  Nevada [CAESARS00129489 - 129492; Ex.
                                                                 181 to Jenkin Depo.]

311          ADI            CAESARS00035710-          03/06/15   Email from Matthew Levin to Steven Markhoff         Confusing, Completeness
                              ___________                        re Model (native file is 116 pages)
                                                                 [CAESARS00035710 - ___________ .]

312          ADI        CAESARS00033646-33647 [Ex.    03/08/15   Email from Steven Markhoff to Ami Vizer re
                             87 to Vizer Depo]                   145 Fuel Burn and MX Costs
                                                                 [CAESARS00033646 - 33647; Ex. 87 to Vizer
                                                                 Depo ]
313          ADI             CAESARS00008648          03/09/15   Email from Emmanuel Lawrence to Andrew                      Hearsay           Hearsay- FRE 801-802
                          [Ex. 37 to Lawrence Depo]              Kesler re ESS Travel Air-Charter Program
                                                                 Sourcing Briefing_090915 rev2
                                                                 [CAESARS00008648; Ex 37 to Lawrence
314          ADI         CAESARS00008616-8628 [Ex.    03/09/15   Email from Jack Penning to Emmanuel                    Foundation (lack of)   Hearsay- FRE 801-802
                            26 to Lawrence Depo]                 Lawrence re Contract and Cost Review
                                                                 [CAESARS00008616 - 8628; Ex. 26 to
                                                                 Lawrence Depo ]
315          ADI        CAESARS00021104 -21114 [Ex.   03/09/15   Email from Steven Markhoff to Chris Beer re
                             207 to Beer Depo]                   Revised ERJ 140/145 LOIs
                                                                 [CAESARS00021104 -21114; Ex. 207 to Beer
                                                                 Depo ]
316          ADI          CAESARS00021117-21119       03/09/15   Email from Steven Markhoff to Chris Beer re                 Hearsay                                                      Relevance, hearsay, and unduly
                                                                 Revised ERJ 140/145 LOIs                                                                                                           prejudicial
                                                                 [CAESARS00021117 - 21119.]

317          ADI           VIA_AIR140009-140015       03/10/15   Email from Ami Vizer to Sue Pavlak re NDA                  Relevance          Prejudice outwieghs Probative Value-
                                                                 [VIA_AIR140009 - 140015.]                                                     FRE 403, or Limited Purpose- FRE
                                                                                                                                               105, Hearsay- FRE 801-802

319          ADI             CAESARS00047352          03/10/15   Email from Steven Markhoff to Blake Segal re
                                                                 Republic [CAESARS00047352.]




                                                                                                          28
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 29 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                              ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range           Document   Document Description                              Caesars Objection(s)                 Markhoff Objection(s)                  Via Objection(s)
No.          Party                                      Date



320          ADI         CAESARS00002714-2770 [Ex.    03/11/15   Email from Darrell Richardson to Emmanuel
                            29 to Lawrence Depo]                 Lawrence re Contract [CAESARS00002714 -
                                                                 2770; Ex. 29 to Lawrence Depo.]

321          ADI            AERO_33034 – 33095        03/11/15   Email from Darrell Richardson to Emmanuel            Foundation (lack of), Hearsay
                                                                 Lawrence re FAA FAR 121 Certification
                                                                 [AERO_33034 – 33095.]

322          ADI             CAESARS00009767          03/11/15   Email from Emmanuel Lawrence to Andrew            Completeness, Foundation (lack of), Hearsay- FRE 801-802
                                                                 Kesler re FYI Only_FW: FAA FAR 121                       Hearsay, Duplicate
                                                                 Certification (ADI) [CAESARS00009767.]

323          ADI               VIA_AIR13111           03/11/15   Email from Sue Pavlak to Bill Larkin; Ami Vizer     Foundation (lack of), Relevance;   Prejudice outwieghs Probative Value-       Relevance, hearsay, and unduly
                                                                 re Meeting of 3/10/15 [VIA_AIR13111.]                          Hearsay                 FRE 403, or Limited Purpose- FRE                     prejudicial
                                                                                                                                                        105, Hearsay- FRE 801-802

324          ADI         CAESARS00129721-129723       03/11/15   Email from Tom Jenkin to Kevin Ortzman re                      Hearsay
                                                                 CAT current ACMI agreement on the EMB-
                                                                 120 [CAESARS00129721 - 129723.]

325          ADI            MARKHOF00047749           03/12/15   Email from Steven Markhoff to Ami Vizer re                     Hearsay
                                                                 Republic [MARKHOF00047749.]


326          ADI        CAESARS00129763-129769 [Ex.   03/12/15   Email from Tom Jenkin to Blake Segal re                         Hearsay
                            181A to Jenkin Depo]                 Strategic Sourcing's Recommended Changes
                                                                 to Caesars - Via Contract Final 3-6-15
                                                                 [CAESARS00129763 - 129769; Ex 181A to
327          ADI         CAESARS00009841-9847 [Ex.    03/13/15   Email from Andrew Kesler to Emmanuel                           Hearsay
                            34 to Lawrence Depo]                 Lawrence re Strategic Sourcing's
                                                                 Recommended Changes to Caesars - Via
                                                                 Contract Final 3-5-15 [CAESARS00009841 -
328          ADI         CAESARS00132737-132743       03/13/15   Email from Blake Segal to Mike Fath; Tom                        Hearsay
                                                                 Jenkin re Strategic Sourcing's Recommended
                                                                 Changes to Caesars - Via Contract Final 3-6-
                                                                 15 [CAESARS00132737 - 132743 ]
329          ADI             CAESARS00118239          03/16/15   Email from Steven Markhoff to Ami Vizer re                Hearsay, Relevance           Prejudice outwieghs Probative Value-
                                                                 Text to /from Jason [CAESARS00118239.]                                                 FRE 403, or Limited Purpose- FRE
                                                                                                                                                        105, Hearsay- FRE 801-802

330          ADI             CAESARS00002782          03/17/15   Email from Emmanuel Lawrence to Darrell
                          [Ex. 30 to Lawrence Depo]              Richardson re ADI Update
                                                                 [CAESARS00002782; Ex. 30 to Lawrence
                                                                 Depo ]



                                                                                                              29
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 30 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range            Document   Document Description                              Caesars Objection(s)                Markhoff Objection(s)                  Via Objection(s)
No.          Party                                      Date



332          ADI          CAESARS00040813-40814       03/19/15   Email from Blake Segal to Adam Laikin re                      Relevance
                                                                 supporting plane program P&Ls
                                                                 [CAESARS00040813 - 40814.]

333          ADI            VIA_AIR051626-51628       03/19/15   Email from Steven Markhoff to Ami Vizer re                    Relevance
                                                                 RRCC program [VIA_AIR051626 - 51628.]


334          ADI         CAESARS00113035-113037       03/19/15   Email from Steven Markhoff to Richard Casto
                           [Ex. 200 to Casto Depo]               re [Redacted - Privilege] [CAESARS00113035
                                                                 - 113037; Ex. 200 to Cas to Depo.]

336          ADI        CAESARS00126541-126542 [Ex.   03/24/15   Email from Blake Segal to Tom Jenkins re                       Hearsay
                             158 to Segal Depo]                  caught up with Tim Dunn…
                                                                 [CAESARS00126541 - 126542; Ex. 158 to
                                                                 Segal Depo ]
337          ADI              VIA_AIR051157           03/24/15   Email from Steven Markhoff to Ami Vizer re                    Relevance               Prejudice outwieghs Probative Value-
                                                                 ADI pass agreement [VIA_AIR051157.]                                                   FRE 403, or Limited Purpose- FRE
                                                                                                                                                       105, Hearsay- FRE 801-802

338          ADI              VIA_AIR051192           03/24/15   Email from Steven Markhoff to Ami Vizer re                    Relevance               Prejudice outwieghs Probative Value-
                                                                 Pass ADI contract [VIA_AIR051192.]                                                    FRE 403, or Limited Purpose- FRE
                                                                                                                                                       105

339          ADI         CAESARS00126528-126530       03/24/15   Email from Tom Jenkin to Tim Dunn re Plane
                                                                 Program [CAESARS00126528 - 126530.]


340          ADI          CAESARS00031884-31895       03/25/15   Aircraft Dry Lease Agreement (signed)               Foundation (lack of), Relevance   Prejudice outwieghs Probative Value-                 Relevance
                                                                 [CAESARS00031884 - 31895.]                                                            FRE 403, or Limited Purpose- FRE
                                                                                                                                                       105, Hearsay- FRE 801-802

341          ADI        CAESARS00126552-126608 [Ex.   03/25/15   Email from Blake Segal to Tom Jenkin re ADI                                           Duplicate- FRE 403
                            182 to Jenkin Depo]                  Charter Air Proposal (Contract)
                                                                 [CAESARS00126552 - 126608; Ex. 182 to
                                                                 Jenkin Depo ]
342          ADI             CAESARS00126552          03/25/15   Email from Blake Segal to Tom Jenkin re ADI            Completeness, Duplicate        Duplicate- FRE 403                                    Hearsay
                                                                 Charter Air Proposal (Contract)
                                                                 [CAESARS00126552.]

343          ADI         CAESARS00126609 -126610      03/25/15   Email from Blake Segal to Tom Jenkin re ADI                    Hearsay
                                                                 Charter Air Proposal (Contract)
                                                                 [CAESARS00126609 -126610.]




                                                                                                              30
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 31 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range           Document   Document Description                              Caesars Objection(s)                Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



344          ADI         CAESARS00126547-126548       03/25/15   Email from Blake Segal to Tom Jenkin re Via                    Hearsay                Hearsay- FRE 801-802                   Hearsay
                                                                 Contract - Caesars Entertainment
                                                                 [CAESARS00126547 - 126548.]

345          ADI        CAESARS00010048-10104 [Ex.    03/25/15   Email from Emmanuel Lawrence to Blake
                           31 to Lawrence Depo]                  Segal re ADI Charter Air Proposal (Contract)
                                                                 [CAESARS00010048 - 10104; Ex. 31 to
                                                                 Lawrence Depo ]
346          ADI             CAESARS00010105          03/25/15   Email from Emmanuel Lawrence to Blake                          Hearsay
                          [Ex. 32 to Lawrence Depo]              Segal re ADI Charter Air Proposal (Contract)
                                                                 [CAESARS00010105; Ex. 32 to Lawrence
                                                                 Depo ]
347          ADI        CAESARS00010106-10108 [Ex.    03/25/15   Email from Emmanuel Lawrence to Mike Fath;                     Hearsay                Hearsay- FRE 801-802
                           28 to Lawrence Depo]                  Andrew Kesler re ADI Charter Air Proposal
                                                                 (Contract) [CAESARS00010106 - 10108; Ex.
                                                                 28 to Lawrence Depo.]

348          ADI            AERO_31630 – 31632        03/26/15   Email from Robert Cohn to Emmanuel                       Foundation (lack of),                                               Hearsay
                                                                 Lawrence re ADI [AERO_31630 – 31632.]


349          ADI           VIA_AIR033050 -33052       03/27/15   Charter Air Transport, Inc. d.b.a Via Airlines      Foundation (lack of), Relevance
                                                                 Balance Sheet as of February 28, 2015
                                                                 [VIA_AIR033050 -33052.]

350          ADI           VIA_AIR138987-138994       03/27/15   Email from Ami Vizer to Steven Markhoff re          Foundation (lack of), Relevance
                            [Ex. 79 to Vizer Depo]               Income Statement [VIA_AIR138987 - 138994;
                                                                 Ex. 79 to Vizer Depo.]

351          ADI        CAESARS00036136-36141 [Ex.    03/27/15   Email from Ami Vizer to Steven Markhoff;            Foundation (lack of), Relevance
                             80 to Vizer Depo]                   Blake Segal re Income Statement
                                                                 [CAESARS00036136 - 36141; Ex. 80 to Vizer
                                                                 Depo ]
352          ADI        CAESARS00126614-126616 [Ex.   03/27/15   Email from Darrell Richardson to Tom Jenkin          Foundation (lack of), Hearsay
                            183 to Jenkin Depo]                  re Aerodynamics ERJ 145 Aircraft
                                                                 [CAESARS00126614 - 126616; Ex. 183 to
                                                                 Jenkin Depo ]
354          ADI         CAESARS00126623-126624       03/30/15   Email from Lars Arnell to Blake Segal, Tom
                          [Ex. 184 to Jenkin Depo]               Jenkin re VIA/RJET Plane Procurement
                                                                 [CAESARS00126623 - 126624; Ex. 184 to
                                                                 Jenkin Depo ]




                                                                                                              31
                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 32 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range           Document   Document Description                              Caesars Objection(s)           Markhoff Objection(s)                  Via Objection(s)
No.          Party                                     Date



357          ADI           VIA_AIR139525-139527      04/01/15   Email from Ami Vizer to Katie Collins; Marina
                                                                Morgan re Via [VIA_AIR139525 - 139527.]


358          ADI         CAESARS00050624 -50625      04/02/15   Email from Emmanuel Lawrence from Andrew                Completeness, Hearsay    Hearsay- FRE 801-802
                                                                Kesler re Republic Sept 2014 Termination
                                                                Notice & Planned Short-Term Contract with
                                                                Xtra Airways [CAESARS00050624 -50625.]

359          ADI            CAESARS00010381          04/02/15   Email from Emmanuel Lawrence to Steven                          Hearsay
                                                                Markhoff; Andrew Kesler re Via Air
                                                                [CAESARS00010381.]

360          ADI           VIA_AIR319579-319591      04/03/15   Amended and Restated Operating Agreement Completeness, Foundation (lack of),                                                          Relevance
                                                                of VIAAIR Aviation Holdings LLC                     Relevance
                                                                [VIA_AIR319579 - 319591.]

361          ADI         CAESARS00040481-40845       04/03/15   Email from Blake Segal to Steven Markhoff re                  Relevance                                                     Relevance, hearsay, and unduly
                                                                Contracts                                                                                                                             prejudicial
                                                                [CAESARS00040481 - 40845.]

362          ADI        CAESARS00021994-21996 [Ex.   04/03/15   Email from Steven Markhoff to Ami Vizer re                     Hearsay
                             82 to Vizer Depo]                  Contracts [CAESARS00021994 - 21996; Ex.
                                                                82 to Vizer Depo.]

363          ADI        CAESARS00022011-22069 [Ex.   04/07/15   Email from Ami Vizer to Steven Markhoff re                                       Hearsay- FRE 801-802
                             83 to Vizer Depo]                  Executed Contract [CAESARS00022011 -
                                                                22069; Ex. 83 to Vizer Depo.]

364          ADI         CAESARS00073435-73449       04/07/15   Email from Steven Markhoff to Jim Steckart;
                                                                Ami Vizer re Via LOI [CAESARS00073435 -
                                                                73449.]

365          ADI           VIA_AIR051333-51334       04/13/15   Email from Jim Steckart to Steven Markhoff;               Foundation (lack of)                                                         Hearsay
                                                                Ami Vizer; Liam Murphy; Nicholas Gigantes
                                                                attaching "mark-up reflecting the changes
                                                                Steve sent last week" [VIA AIR051333 -
366          ADI            CAESARS00022880          04/13/15   Email from Steven Markhoff to Chris re LOI                     Hearsay,          Prejudice outwieghs Probative Value-
                                                                [CAESARS00022880.]                                                               FRE 403, or Limited Purpose- FRE
                                                                                                                                                 105, Hearsay- FRE 801-802




                                                                                                             32
                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 33 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range          Document   Document Description                              Caesars Objection(s)               Markhoff Objection(s)                  Via Objection(s)
No.          Party                                     Date



367          ADI         CAESARS00073676-73684       04/14/15   Email from Ami Vizer to Steven Markhoff re                  Completeness             Prejudice outwieghs Probative Value-
                                                                LOI [CAESARS00073676 - 73684.]                                                       FRE 403, or Limited Purpose- FRE
                                                                                                                                                     105, Hearsay- FRE 801-802

368          ADI         CAESARS00042187-42188       04/20/15   Email from Ami Vizer to Steven Markhoff;
                                                                Ronnie Bitman re Elite [CAESARS00042187 -
                                                                42188.]

369          ADI         CAESARS00073968-73970       04/20/15   Email from Steven Markhoff to Jim Steckart;                   Relevance
                                                                John Ngwaro re Elite Operating Certificate
                                                                [CAESARS00073968 - 73970.]

370          ADI         CAESARS00023299-23311       04/20/15   Email from Steven Markhoff to Ronnie Bitman;                   Hearsay               Attorney/Client Privilege- FRE 502,
                                                                Ami Vizer re Warrant for Via Air Holdings                                            Hearsay- FRE 801-802
                                                                [CAESARS00023299 - 23311.]

371          ADI         CAESARS00023406-23408       04/21/15   Email from Steven Markhoff to Ami Vizer re                     Hearsay
                                                                Payment for dispatchers, accountant
                                                                [CAESARS00023406 - 23408.]

372          ADI         CAESARS00042196-42200       04/22/15   Email from Ronnie Bitman to Steven Markhoff;                   Hearsay               Attorney/Client Privilege- FRE 502,
                                                                Jessica Munoz re Warrant for Via Air Holdings                                        Hearsay- FRE 801-802
                                                                [CAESARS00042196 - 42200.]

374          ADI              VIA_AIR050863          04/29/15   Email from Ami Vizer to Steven Markhoff;                       Hearsay
                                                                Chris Richard re Corrected Email for Chris
                                                                [VIA_AIR050863.]

375          ADI        CAESARS00023925-23926 [Ex.   04/30/15   Email from Steven Markhoff to Chris Beer re                    Hearsay               Prejudice outwieghs Probative Value-
                             209 to Beer Depo]                  ERJ 145 ADI Update [CAESARS00023925 -                                                FRE 403, or Limited Purpose- FRE
                                                                23926; Ex. 209 to Beer Depo.]                                                        105, Hearsay- FRE 801-802

376          ADI            AERO_31843-31844         05/01/15   Email from Andre Opthof to Darrell Richardson        Foundation (lack of), Hearsay   Duplicate- Prejudice outwieghs                        Hearsay
                                                                re Pool agreement [AERO_31843 - 31844.]                                              Probative Value- FRE 403, or Limited
                                                                                                                                                     Purpose- FRE 105, Hearsay- FRE 801-
                                                                                                                                                     802
377          ADI         CAESARS00074846-74847       05/01/15   Email from lars Arnell to Steven Markhoff re                   Hearsay                                                                     Hearsay
                                                                Manuals [CAESARS00074846 - 74847.]


378          ADI               VIA_AIR051742         05/02/15   Email from M. Bajaj of Embrarer to Ami Vizer                                                                                               Hearsay
                            [Ex. 86 to Vizer Depo]              and S. Rick of Via Air re Thank you/Proposal
                                                                Request Details [VIA_AIR051742; Ex. 86 to
                                                                Vizer Depo ]



                                                                                                             33
                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 34 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                               ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range           Document   Document Description                              Caesars Objection(s)                 Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



381          ADI           VIA_AIR115783-115790      05/06/15   Charter Air Transport, Inc. d.b.a Via Airlines    Foundation (lack of), Completeness                                Relevance, unduly prejudicial
                                                                Balance Sheet as of December 31, 2014
                                                                [VIA_AIR115783 - 115790.]

382          ADI        CAESARS00012031-12032 [Ex.   05/06/15   Email from Emmanuel Lawrence to Andrew                     Hearsay               Hearsay- FRE 801-802                        Relevance
                           33 to Lawrence Depo]                 Kesler; Mike Fath re Please Read_RE:
                                                                Executed Sun Country and Via Air Contracts
                                                                [CAESARS00012031 - 12032; Ex 33 to
383          ADI           VIA_AIR115776-115779      05/06/15   Via Air, LLC Balance Sheet as of February 28, Foundation (lack of), Completeness                                    Relevance, unduly prejudicial
                                                                2015 [VIA_AIR115776 - 115779.]


385          ADI        CAESARS00021879-12880 [Ex.   05/15/15   Email from Steven Markhoff to Ami Vizer;                                                                                     Relevance
                             88 to Vizer Depo]                  Steve Harp re Aircraft Performance Calculator
                                                                [CAESARS00021879 - 12880; Ex. 88 to Vizer
                                                                Depo ]
386          ADI        CAESARS00075883-75899 [Ex.   05/25/15   Email from Steven Markhoff to Marc Bajaj re                                                                              Relevance, hearsay
                           127 to Markhoff Depo]                Via Air Proposal [CAESARS00075883 -
                                                                75899; Ex. 127 to Markhoff Depo.]

389          ADI          CAESARS00009360-9632       06/04/15   Email from Steven Markhoff to Scott Daniels            Completeness, Confusing
                                                                re Via NDA [CAESARS00009360 - 9632.]


390          ADI             CAESARS00009712         06/10/15   Email from Blake Segal to Steven Markhoff re                  Relevance
                           [Ex. 168 to Segal Depo]              Needed - Signature to direct pay to GE
                                                                [CAESARS00009712; Ex. 168 to Segal Depo.]

391          ADI        CAESARS00060595-60596 [Ex.   06/10/15   Email from Steven Markhoff to Blake Segal re                  Relevance
                            169 to Segal Depo]                  Elite - GECAS - Caesars Signature Page
                                                                [CAESARS00060595 - 60596; Ex. 169 to
                                                                Segal Depo ]
392          ADI            CAESARS00118448          06/10/15   Email from Steven Markhoff to Ronnie Bitman;                                                                                 Relevance
                                                                Ben Butterfield re Steven Markhoff has shared
                                                                a file with you using Dropbox
                                                                [CAESARS00118448 ]
395          ADI              VIA00000083-87         06/12/15   Email from Steve Markhoff to Barry b re                                                                                      Relevance
                                                                CAMP [VIA00000083 - 87.]


396          ADI         CAESARS00011409-11410       06/15/15   Email from Steven Markhoff to Edward                          Relevance                                                      Relevance
                                                                Christian re Structure [CAESARS00011409 -
                                                                11410.]




                                                                                                             34
                                                      Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 35 of 40
                                                      Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                             ADI TRIAL EXHIBIT LIST

Exhibit   Designating          Bates Range           Document   Document Description                              Caesars Objection(s)                   Markhoff Objection(s)   Via Objection(s)
No.          Party                                     Date



397          ADI          VIA_AIR116745 -116746      06/18/15   Letter memorandum from Amos Vizer to         Completeness, Foundation (lack of),                                               Relevance
                                                                Federal Aviation Administration FAA re                  Relevance
                                                                Limited Liability Company Statement
                                                                [VIA AIR116745 -116746 ]
398          ADI         CAESARS00044633-44641       06/19/15   Letter from Akin Gump to AFS Investments     Completeness, Foundation (lack of),                                           Relevance, hearsay
                                                                XIV LLC c/o GE Capital Aviation Services LLC            Relevance
                                                                re Conditional Sale Agreement between AFS
                                                                Investments XIV LLC and Elite Business
399          ADI         MARKHOFF0097940 -97953      06/19/15   Rolls-Royce Engine Support and to talCare    Completeness, Foundation (lack of)                                            Relevance, hearsay
                                                                Proposal to Via Airlines, Inc. for AE 3007A
                                                                Series Engines for Five Embraer ERJ-145
                                                                Aircraft [MARKHOFF0097940 -97953 ]
405          ADI        CAESARS00018031-18087 [Ex.   07/16/15   Email from Emmanuel Lawrence to Steven              Hearsay, Relevance                                               Relevance, hearsay, and unduly
                           36 to Lawrence Depo]                 Markhoff; Andrea Greene re Aerodynamics                                                                                        prejudicial
                                                                Incorporated v. Caesars Entertainment
                                                                Operating Company, Inc. (enclosing
                                                                complaint) [CAESARS00018031 - 18087; Ex.
                                                                36 to Lawrence Depo.]
406          ADI           VIA_AIR122559-122562      07/16/15   Letter from C. Dana Hobart to Via                Foundation (lack of), Completeness, Hearsay- FRE 801-802            Relevance, hearsay, and unduly
                                                                Airlines/Amos Vizer re not to destroy, conceal,              Relevance                                                         prejudicial
                                                                delete or alter any information that pertains to
                                                                or relates to subject matter [VIA_AIR122559 -
                                                                122562.]
407          ADI             CAESARS00126858         07/24/15   Email from Tom Jenkin to Blake Segal re                        Hearsay
                           [Ex. 156 to Segal Depo]              Steve Markhoff [CAESARS00126858; Ex. 156
                                                                to Segal Depo.]

408          ADI         CAESARS00018358-18359       07/25/15   Email from Ronnie Bitman to Steven Markhoff        Substantially more prejudicial than                               Relevance, hearsay, and unduly
                                                                re ADI/Caesars [CAESARS00018358 -                        probative, Relevance                                                  prejudicial
                                                                18359.]

409          ADI            CAESARS00040493          07/25/15   Email from Vizer to Steven Markhoff re             Substantially more prejudicial than                                Relevance, unduly prejudicial
                                                                Caesars Indemnification                                  probative, Relevance
                                                                [CAESARS00040493.]

410          ADI         CAESARS00044039-44040       08/06/15   Email from Ami Vizer to Steven Markhoff re                     Relevance                                                    Unduly prejudicial
                                                                Via Airlines-Strategic Contracts Financial
                                                                Summary [CAESARS00044039 - 44040.]

411          ADI         CAESARS00122962-122964      08/06/15   Email from Blake Segal to Brad Belhouse re                                               Hearsay- FRE 801-802         Relevance, unduly prejudicial
                                                                Recovery from Via [CAESARS00122962 -
                                                                122964.]




                                                                                                             35
                                                       Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 36 of 40
                                                       Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                               ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range           Document   Document Description                             Caesars Objection(s)             Markhoff Objection(s)   Via Objection(s)
No.          Party                                      Date



412          ADI             CAESARS00129869          08/06/15   Email from Eric Hession to Blake Segal re                    Relevance            Hearsay- FRE 801-802         Relevance, unduly prejudicial
                                                                 Republic Air [CAESARS00129869.]


413          ADI            MARKHOFF00095776          08/07/15   Email from Blake Segal to Jeremy Deiderich,
                                                                 etc re Steven Markhoff (Markhoff Departure
                                                                 Announcement) [MARKHOFF00095776.]

414          ADI         MARKHOFF00100639-100640      08/07/15   Email from Kelly Carbone to Steven Markhoff                                                                    Relevance, unduly prejudicial
                                                                 re today's flights [MARKHOFF00100639 -
                                                                 100640.]

415          ADI         MARKHOFF00059363-59365       08/14/15   Email from Steven Markhoff to Fernando                       Relevance                                         Relevance, unduly prejudicial
                                                                 Elias; Marcio Almeida re Lease
                                                                 [MARKHOFF00059363 - 59365.]

416          ADI            MARKHOFF00068305          08/25/15   Email from Blake Segal to Ami Vizer re Bad to                                                                  Relevance, unduly prejudicial
                                                                 worse [MARKHOFF00068305.]


418          ADI          CAESARS00019739-19742       08/26/15   Email from John Koster to Blake Segal; Brad                   Hearsay,            Hearsay- FRE 801-802         Relevance, unduly prejudicial
                                                                 Belhouse; Kevin Ortzman; Rick Mazer re Via
                                                                 Performance [CAESARS00019739 - 19742.]

419          ADI           [Ex. 187 to Casto Depo]    08/29/15   Docket for Flight Test Aviation v. Beale [Ex.             Foundation (lack of);
                                                                 187 to Cas to Depo.]                                  Not Produced in Discovery


420          ADI        CAESARS00111600-11603 [Ex.    09/09/15   Email from Andrew Kesler to Mike Fath re                      Hearsay
                           35 to Lawrence Depo]                  ESS Travel Air-Charter Program Sourcing
                                                                 Briefing_030915 rev2 [CAESARS00111600 -
                                                                 11603; Ex 35 to Lawrence Depo ]
421          ADI             CAESARS00117344          09/28/15   Email from Steve Markhoff to Blake Segal re
                                                                 Via Structure [CAESARS00117344.]


422          ADI        CAESARS00123263-123265 [Ex.   09/29/15   Email from Blake Segal to Mike Winterscheidt                                      Hearsay- FRE 801-802         Relevance, unduly prejudicial
                             162 to Segal Depo]                  re Via Structure [CAESARS00123263 -
                                                                 123265; Ex. 162 to Segal Depo.]

423          ADI           VIA_AIR115650-115651       10/03/15   Email from Sue Pavlak to Ami Vizer re                         Relevance                                       Relevance, hearsay, and unduly
                            [Ex. 91 to Vizer Depo]               Via/DOT [VIA_AIR115650 - 115651; Ex. 91 to                                                                              prejudicial
                                                                 Vizer Depo.]




                                                                                                             36
                                                         Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 37 of 40
                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range             Document   Document Description                               Caesars Objection(s)     Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



424          ADI               VIA_AIR144770            10/06/15   Email from Bill Larkin to Ami Vizer re PASS                    Relevance                                Relevance, hearsay, and unduly
                                                                   and Via Air contract [VIA_AIR144770.]                                                                             prejudicial


425          ADI           VIA_AIR145121-145125         10/16/15   Email from Blake Segal to Steve Markhoff;                                                                Relevance, unduly prejudicial
                                                                   Ami Vizer re Customer Feedback
                                                                   [VIA_AIR145121 - 145125.]

426          ADI         CAESARS00117449-117474         10/20/15   Email from Ami Vizer to Blake Segal; Steve                                                                        Relevance
                                                                   Markhoff re Via/Caesars First Amendment
                                                                   [CAESARS00117449 - 117474.]

427          ADI            VIA_AIR097996-98001         10/21/15   Email from Sue Pavlak to Kelly Carbone; Ami                                                             Relevance, hearsay, and unduly
                                                                   Vizer re November 2015 trips                                                                                      prejudicial
                                                                   [VIA_AIR097996 - 98001.]

428          ADI           VIA_AIR145800-145805         10/25/15   Email from Blake Segal to Steve Markhoff;                                                                Relevance, unduly prejudicial
                                                                   Ami Vizer re IFP aircraft [VIA_AIR145800 -
                                                                   145805.]

429          ADI         CAESARS00129961-129967         10/26/15   Email from Blake Segal to Scott Weigand; Eric                                                            Relevance, unduly prejudicial
                                                                   Hession; John Wilson; Andrea Greene; Mike
                                                                   Winterscheidt; Tom Jenkin re Via Presentation
                                                                   [CAESARS00129961 - 129967.]
430          ADI        CAESARS00117523-117530 [Ex.     10/26/15   Email from Steven Markhoff to Blake Segal re                    Duplicate
                             90 to Vizer Depo]                     Via Presentation [CAESARS00117523 -
                                                                   117530; Ex. 90 to Vizer Depo.]

431          ADI         CAESARS00123352-123359         10/29/15   Email from Blake Segal to Jacqueline Beato re                                                            Relevance, unduly prejudicial
                                                                   Via Presentation [CAESARS00123352 -
                                                                   123359.]

433          ADI        MARKHOFF00065750 [Ex. 92 to     11/05/15   Email from Steve Harp to Steven Markhoff re                                 Duplicate- FRE 403              Duplicate of Exhibit 432
                              Vizer Depo]                          Doherty resignation [MARKHOFF00065750;
                                                                   Ex. 92 to Vizer Depo.]

435          ADI        VIA_AIR146348-146349 [Ex. 167   11/08/15   Email from Blake Segal to Ami Vizer, Steve                      Duplicate   Duplicate- FRE 403,             Duplicate of Exhibit 434
                               to Segal Depo]                      Markhoff re Guy [VIA_AIR146348 - 146349;
                                                                   Ex. 167 to Segal Depo.]

436          ADI           VIA_AIR146165-146170         11/12/15   Email from Blake Segal to Ami Vizer; Steve                                  Duplicate- FRE 403,
                                                                   Markhoff re Amendment to Contract
                                                                   [VIA_AIR146165 - 146170.]




                                                                                                                 37
                                                         Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 38 of 40
                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                 ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range             Document   Document Description                                 Caesars Objection(s)             Markhoff Objection(s)   Via Objection(s)
No.          Party                                        Date



438          ADI            MARKHOFF00070869            01/01/16   Email from Ami Vizer to Steve Markhoff re                                                                           Relevance, unduly prejudicial
                                                                   Good morning [MARKHOFF00070869.]


439          ADI            VIA_AIR15248-15257          01/26/16   Email from Ronnie Bitman to Steve Markhoff;                  Hearsay; Confusing                                   Relevance, hearsay, and unduly
                                                                   Joy Ewertz re Warrant [VIA_AIR15248 -                                                                                       prejudicial
                                                                   15257.]

440          ADI            MARKHOFF00050413            01/31/16   Email from Steven Markhoff to Jim Paquette                     Completeness                                         Relevance, unduly prejudicial
                                                                   re Steven Markhoff Resume
                                                                   [MARKHOFF00050413.]

441          ADI           VIA_AIR155048-155049         02/13/16   Email from Blake Segal to Ami Vizer; Steve                                                                        Relevance, hearsay, and unduly
                                                                   Markhoff re Cancellations for ATL-ACY                                                                                       prejudicial
                                                                   Charter today [VIA_AIR155048 - 155049.]

442          ADI               VIA_AIR154861            02/19/16   Letter from William Larkin to Via Airlines re                  Completeness                                       Relevance, hearsay, and unduly
                                                                   251yv Lease Agreement [VIA_AIR154861.]                                                                                      prejudicial


443          ADI                VIA_AIR155011           02/22/16   Email from Blake Segal to Steve Markhoff re                                                                         Relevance, unduly prejudicial
                            [Ex. 166 to Segal Depo]                Fleet Issues [VIA_AIR155011; Ex. 166 to
                                                                   Segal Depo.]

444          ADI            MARKHOFF00058815            03/01/16   Email from Steve Markhoff to Ami Vizer re ADI      Hearsay, Substantially more                                Work-Product and Joint Defense Privilege
                                                                   Litigation [MARKHOFF00058815.]                prejudicial than probative, Relevance


446          ADI           VIA_AIR156652-156682         03/10/16   Email from Joy Ewertz to Scott Weigand re                                                                                    Relevance
                                                                   Via Airlines Caesars Warrant [VIA_AIR156652
                                                                   - 156682.]

447          ADI           VIA_AIR158255-158256         03/10/16   Email from Scott Weigand to Joy Ewertz re                                                                           Relevance, unduly prejudicial
                                                                   Warrant [VIA_AIR158255 - 158256.]


448          ADI        VIA_AIR158431-158433 [Ex. 164   03/22/16   Email from Blake Segal to Matthew Levin re                                                                          Relevance, unduly prejudicial
                               to Segal Depo]                      VIA Flight Tracking YTD [VIA_AIR158431 -
                                                                   158433; Ex. 164 to Segal Depo.]

449          ADI           VIA_AIR123128-123129         04/13/16   Email from Blake Segal to Steve Markhoff re                    Completeness                                         Relevance, unduly prejudicial
                           [Ex. 163 to Segal Depo]                 via ops meeting [VIA_AIR123128 - 123129;
                                                                   Ex. 163 to Segal Depo.]




                                                                                                                   38
                                                         Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 39 of 40
                                                         Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                                    ADI TRIAL EXHIBIT LIST

Exhibit   Designating           Bates Range             Document   Document Description                                 Caesars Objection(s)                 Markhoff Objection(s)                   Via Objection(s)
No.          Party                                        Date



450          ADI        VIA_AIR159545-159547 [Ex. 165   04/16/16   Email from Blake Segal to Ami Vizer, Steve                                                                                             Relevance, unduly prejudicial
                               to Segal Depo]                      Markhoff, Irit Vizer, Steve Harp, Van Drieman,
                                                                   Barry Baker, Jeremy Diedrich, Matthew Levin
                                                                   re VIA Reliability Tracking ex Weather - Jan 1
                                                                   through yesterday [VIA_AIR159545 - 159547;
                                                                   Ex. 165 to Segal Depo.]
451          ADI           VIA_AIR160224-160225         05/04/16   Email from Blake Segal to Ami Vizer re                                                                                                 Relevance, unduly prejudicial
                                                                   Reliability [VIA_AIR160224 - 160225.]


452          ADI                                        05/24/16   Via Airlines, Inc. Complaint (Case No. A-16-          Relevance, Foundation (lack of),  Irrelevant- FRE 401, Prejudice                          Relevance
                                                                   737223-B)                                            Hearsay                       *Not outwieghs Probative Value- FRE 403,
                                                                                                                              Produced in Discovery        or Limited Purpose- FRE 105

453          ADI            MARKHOFF00050622            05/26/16   Email from Steven Markhoff to Jason Secore
                                                                   re 121 [MARKHOFF00050622.]


454          ADI         MARKHOFF00050661-50664         06/02/16   Email from Steven Markhoff to Jason Secore                                                                                            Relevance, hearsay, and unduly
                                                                   re 121 [MARKHOFF00050661 - 50664.]                                                                                                              prejudicial


455          ADI         MARKHOFF00056677-56678         06/03/16   Email from Jim Seckart to Steve Markhoff re                                               Prejudice outwieghs Probative Value-
                                                                   Letter to GECAS [MARKHOFF00056677 -                                                       FRE 403, or Limited Purpose- FRE
                                                                   56678.]                                                                                   105, Hearsay- FRE 801-802

456          ADI                                        06/08/16   Via Airlines, Inc. Complaint (Filing #42476633)        Relevance, Foundation (lack of),   Irrelevant- FRE 401, Prejudice
                                                                                                                                     Hearsay                 outwieghs Probative Value- FRE 403,
                                                                                                                            *Not Produced in Discovery       or Limited Purpose- FRE 105, Hearsay-
                                                                                                                                                             FRE 801-802
457          ADI                                        06/10/16   Via Airlines, Inc.'s Notice of Filing Affidavit of       * Not Produced in Discovery;     Prejudice outwieghs Probative Value-
                                                                   Jeffrey Seelig                                                    Relevance               FRE 403, or Limited Purpose- FRE
                                                                                                                                                             105, Hearsay- FRE 801-802

458          ADI             AERO_02707 -02709          06/11/16   Article: Ceasars Entertaiment Expands Total   Foundation (lack of), Completeness,                                                                Hearsay
                                                                   Rewards Air, Signs Three Year Deal with Sun          Hearsay, Relevance
                                                                   County and Via Airlines [AERO_02707 -
                                                                   02709 ]
459          ADI                  Dkt 146-1             10/27/16   Declaration of Defendant Amos Vizer [Dkt 146-               Hearsay               Hearsay- FRE 801-802
                                                                   1]




                                                                                                                   39
                                                    Case 2:15-cv-01344-JAD-BNW Document 311-1 Filed 07/26/19 Page 40 of 40
                                                    Aerodynamics Incorporated, et al. v. Caesars Entertainment Operating Company, Inc., et al.

                                                                                            ADI TRIAL EXHIBIT LIST

Exhibit   Designating         Bates Range          Document   Document Description                              Caesars Objection(s)     Markhoff Objection(s)   Via Objection(s)
No.          Party                                   Date



460          ADI         VIA_AIR150998-151001      11/01/16   Email from Blake Segal to Ami Vizer; Steve                                                             Relevance, hearsay, and unduly
                                                              Markhoff re Verbatims from customers                                                                             prejudicial
                                                              [VIA_AIR150998 - 151001.]

462          ADI         [Ex. 185 to Casto Depo]   04/03/17   Plaintiffs' Notice of Deposition of Caesars                   Relevance                                          Relevance
                                                              Entertainment Operating Company, Inc.
                                                              Pursuant to Fed. R. Civ. P. 30(b)(6) (Casto ,
                                                              Richard) [Ex. 185 to Cas to Depo.]
463          ADI        CAESARS0012786-127302      09/14/14   Email from Tom Jenkin to LG5 re Apollo/TPG                     Duplicate
                         [Ex. 170 to Jenkin Depo              and attached document titled 2015 Bid vs.
                                                              Proposal Summary v10.ppt
                                                              [CAESARS00127286 - 127302; Ex. 170 to
                                                              Jenkin Depo.]




                                                                                                           40
